Exhibit 10.1

 

NON-EXCLUSIVE LICENSE AGREEMENT

 

This NON-EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is entered into as of
August 12, 2008, by and between Interleukin Genetics, Inc., a Delaware
corporation with an address of 135 Beaver Street, Waltham, MA 02452 (“ILI”), and
Oral DNA Labs, Inc.  214 Overlook Circle, Suite 120, Brentwood, Tennessee 37027
(“Oral DNA”).  Each of ILI and Oral DNA is sometimes referred to individually
herein as a “Party” and collectively as the “Parties.”

 

WHEREAS, ILI is the owner of or otherwise controls certain patents and
technology related to its proprietary DNA-based PST® Genetic Risk Assessment
Test that may be used for the identification of persons at risk for developing
periodontis; and

 

WHEREAS, Oral DNA desires to obtain a non-exclusive license from ILI under such
patents and technology to make, distribute, use and sell PST® Genetic Risk
Assessment Tests for use in the Field; and

 

WHEREAS, ILI desires to grant such license to Oral DNA on the terms and subject
to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.                                      DEFINITIONS


 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

 


1.1                                 “AFFILIATE” MEANS, WITH RESPECT TO ANY
PARTY, ANY PERSON THAT, DIRECTLY OR THROUGH ONE OR MORE AFFILIATES, CONTROLS, OR
IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, SUCH PARTY.  FOR PURPOSES OF
THIS DEFINITION, “CONTROL” MEANS (A) OWNERSHIP OF MORE THAN FIFTY PERCENT (50%)
OF THE SHARES OF STOCK ENTITLED TO VOTE FOR THE ELECTION OF DIRECTORS IN THE
CASE OF A CORPORATION, OR MORE THAN FIFTY PERCENT (50%) OF THE EQUITY INTERESTS
IN THE CASE OF ANY OTHER TYPE OF LEGAL ENTITY, (B) STATUS AS A GENERAL PARTNER
IN ANY PARTNERSHIP, OR (C) ANY OTHER ARRANGEMENT WHEREBY A PERSON CONTROLS OR
HAS THE RIGHT TO CONTROL THE BOARD OF DIRECTORS OF A CORPORATION OR EQUIVALENT
GOVERNING BODY OF AN ENTITY OTHER THAN A CORPORATION.


 


1.2                                 “ADDITIONAL TESTING SERVICES” MEANS THE
TESTING SERVICES OTHER THAN THE PST®, FOR WHICH A PAYMENT FOR THE TESTING
SERVICES HAS BEEN RECEIVED BY ILI OR ITS AFFILIATE ON SAMPLES SENT BY ORAL DNA
FROM PST® PATIENTS TO ILI OR ILI DESIGNATED SUBCONTRACTORS PURSUANT TO
SECTION 3.6.


 


1.3                                 “AGGREGATE PRODUCT SALES” MEANS, WITH
RESPECT TO A GIVEN PERIOD, THE AGGREGATE NUMBER OF LICENSED PRODUCTS SOLD TO A
PATIENT OR ANY THIRD PARTY (INCLUDING WITHOUT LIMITATION ANY PROVIDER) BY ORAL
DNA OVER SUCH PERIOD.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

--------------------------------------------------------------------------------


 


1.4                                 “APPLICABLE LAWS” MEANS FEDERAL, STATE,
LOCAL, NATIONAL AND SUPRA-NATIONAL LAWS, STATUTES, RULES AND REGULATIONS,
INCLUDING ANY RULES, REGULATIONS, GUIDANCE, GUIDELINES OR REQUIREMENTS OF
REGULATORY AUTHORITIES, NATIONAL SECURITIES EXCHANGES OR SECURITIES LISTING
ORGANIZATIONS, THAT MAY BE IN EFFECT FROM TIME TO TIME DURING THE TERM AND
APPLICABLE TO A PARTICULAR ACTIVITY HEREUNDER.


 


1.5                                 “APPLICABLE MEASUREMENT PERIOD” MEANS THE
FOUR-MONTH PERIOD COMMENCING ON THE FIRST DAY OF CALENDAR MONTH 21 (MAY 2010)
AND CONTINUING THROUGH THE LAST DAY OF CALENDAR MONTH 24 (AUGUST 2010).


 


1.6                                 “APPLICABLE PRODUCT PAYMENT” MEANS $[***]
FOR EACH PST® GENETIC RISK ASSESSMENT TEST.


 


1.7                                 “APPROVED PATIENT” MEANS A PATIENT WHO HAS
COMPLETED AN INFORMED CONSENT, SUBMITTED AN ADDITIONAL SAMPLE TO ILI VIA ORAL
DNA, AND WHOSE ADDITIONAL TESTING SERVICES ARE DERIVED SOLELY FROM THE
ADDITIONAL SAMPLE SENT FROM ORAL DNA.


 


1.8                                 “BUSINESS DAY” MEANS A DAY ON WHICH BANKING
INSTITUTIONS IN NEW YORK, NEW YORK ARE OPEN FOR BUSINESS.


 


1.9                                 “CALENDAR MONTH” MEANS THE PERIOD BEGINNING
ON THE EFFECTIVE DATE AND ENDING ON THE LAST DAY OF THE CALENDAR MONTH IN WHICH
THE EFFECTIVE DATE FALLS, AND THEREAFTER EACH SUCCESSIVE CALENDAR MONTH
THEREAFTER.  FOR PURPOSES OF CLARITY, THE FIRST CALENDAR MONTH SHALL BE REFERRED
TO AS “CALENDAR MONTH 1” (AUGUST 2008) AND EACH SUCCESSIVE CALENDAR MONTH SHALL
BE SEQUENTIALLY NUMBERED AS “CALENDAR MONTH 2”, “CALENDAR MONTH 3”, ETC.


 


1.10                           “CALENDAR QUARTER” MEANS THE PERIOD BEGINNING ON
THE EFFECTIVE DATE AND ENDING ON THE LAST DAY OF THE CALENDAR QUARTER IN WHICH
THE EFFECTIVE DATE FALLS, AND THEREAFTER EACH SUCCESSIVE PERIOD OF THREE
(3) CONSECUTIVE CALENDAR MONTHS ENDING ON MARCH 31, JUNE 30, SEPTEMBER 30 OR
DECEMBER 31.


 


1.11                           “CALENDAR YEAR” MEANS EACH SUCCESSIVE PERIOD OF
TWELVE (12) MONTHS COMMENCING ON JANUARY 1 AND ENDING ON DECEMBER 31.


 


1.12                           “COMMERCIALLY REASONABLE EFFORTS” MEANS, WITH
RESPECT TO ORAL DNA, THE EFFORTS AND RESOURCES CUSTOMARILY USED BY
SIMILARLY-SIZED COMPANIES WITH RESPECT TO A PRODUCT OR POTENTIAL PRODUCT OF
SIMILAR NATURE AT A SIMILAR STAGE IN ITS DEVELOPMENT OR PRODUCT LIFE AND OF
SIMILAR MARKET POTENTIAL, IN VIEW OF CONDITIONS PREVAILING AT THE TIME, AND
EVALUATED TAKING INTO ACCOUNT ALL RELEVANT FACTORS, INCLUDING THE
COMPETITIVENESS OF ALTERNATIVE PRODUCTS THAT ARE IN THE MARKETPLACE OR UNDER
DEVELOPMENT, THE PATENT AND OTHER PROPRIETARY POSITION OF THE PRODUCT, THE
PROFITABILITY OF THE PRODUCT AND OTHER TECHNICAL, LEGAL, MARKETING AND
COMPETITIVE FACTORS.


 


1.13                           “CONFIDENTIAL INFORMATION” MEANS (A) WITH RESPECT
TO ILI, ALL TANGIBLE EMBODIMENTS OF LICENSED TECHNOLOGY AND LICENSED PATENTS;
AND (B) WITH RESPECT TO EACH PARTY, ALL INFORMATION AND TECHNOLOGY DISCLOSED OR
PROVIDED BY OR ON BEHALF OF SUCH PARTY (THE “DISCLOSING PARTY”) TO THE OTHER
PARTY (THE “RECEIVING PARTY”) OR TO ANY OF THE RECEIVING PARTY’S EMPLOYEES,
CONSULTANTS, AFFILIATES OR SUBLICENSEES PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT; PROVIDED, THAT, NONE OF THE FOREGOING SHALL BE CONFIDENTIAL
INFORMATION IF:  (I) AS OF

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

2

--------------------------------------------------------------------------------


 


THE DATE OF DISCLOSURE, IT IS KNOWN TO THE RECEIVING PARTY OR ITS AFFILIATES AS
DEMONSTRATED BY CONTEMPORANEOUS WRITTEN DOCUMENTATION, OTHER THAN BY VIRTUE OF A
PRIOR CONFIDENTIAL DISCLOSURE TO SUCH RECEIVING PARTY; (II) AS OF THE DATE OF
DISCLOSURE IT IS IN THE PUBLIC DOMAIN, OR IT SUBSEQUENTLY ENTERS THE PUBLIC
DOMAIN THROUGH NO FAULT OF THE RECEIVING PARTY; (III) IT IS OBTAINED BY THE
RECEIVING PARTY FROM A THIRD PARTY HAVING A LAWFUL RIGHT TO MAKE SUCH DISCLOSURE
FREE FROM ANY OBLIGATION OF CONFIDENTIALITY TO THE DISCLOSING PARTY; OR (IV) IT
IS INDEPENDENTLY DEVELOPED BY OR FOR THE RECEIVING PARTY WITHOUT REFERENCE TO OR
USE OF ANY CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY AS DEMONSTRATED BY
CONTEMPORANEOUS WRITTEN DOCUMENTATION.  FOR PURPOSES OF CLARITY, THE TERMS OF
THIS AGREEMENT SHALL CONSTITUTE CONFIDENTIAL INFORMATION OF EACH PARTY.


 


1.14                           “CONTROL” OR “CONTROLLED” MEANS WITH RESPECT TO
TECHNOLOGY OR PATENT RIGHTS, THE POSSESSION BY A PARTY OF THE RIGHT TO GRANT A
LICENSE OR SUBLICENSE TO SUCH TECHNOLOGY OR PATENT RIGHTS AS PROVIDED HEREIN
WITHOUT THE PAYMENT OF ADDITIONAL CONSIDERATION TO, AND WITHOUT VIOLATING THE
TERMS OF ANY AGREEMENT OR ARRANGEMENT WITH, ANY THIRD PARTY AND WITHOUT
VIOLATING ANY APPLICABLE LAWS.


 


1.15                           “DESIGNATED SENIOR OFFICER” MEANS, WITH RESPECT
TO A PARTY, THE SENIOR OFFICER DESIGNATED BY SUCH PARTY TO HAVE FINAL DECISION
MAKING AUTHORITY OVER DISPUTED MATTERS, WHICH, UNLESS OTHERWISE SPECIFIED, SHALL
BE EACH PARTY’S CHIEF EXECUTIVE OFFICER.


 


1.16                           “DIAGNOSIS” MEANS (A) THE DETERMINATION OR
MONITORING OF (I) THE PRESENCE OR ABSENCE OF A DISEASE OR GENETIC
PREDISPOSITION, (II) THE STAGE, PROGRESSION OR SEVERITY OF A DISEASE, (III) THE
EFFECT ON A DISEASE OF A PARTICULAR TREATMENT, OR (IV) THE EFFECT OF A GENETIC
PREDISPOSITION (OR LACK THEREOF) ON DISEASE PROGRESSION, TREATMENT OR
RECURRENCE; AND/OR (B) THE SELECTION OF PATIENTS FOR A PARTICULAR TREATMENT WITH
RESPECT TO A DISEASE.


 


1.17                           “EFFECTIVE DATE” MEANS THE DATE FIRST SET FORTH
ABOVE IN THE INTRODUCTORY PARAGRAPH TO THIS AGREEMENT.


 


1.18                           “FIELD” MEANS ALL ACTIVITIES ASSOCIATED WITH THE
DIAGNOSIS OF PERIODONTAL DISEASE.


 


1.19                           “FIRST COMMERCIAL SALE” MEANS, WITH RESPECT TO A
LICENSED PRODUCT IN THE TERRITORY, THE DATE ON WHICH THE LICENSED PRODUCT IS
FIRST PROVIDED OR PERFORMED.


 


1.20                           “FORCE MAJEURE EVENT” MEANS ANY OCCURRENCE BEYOND
THE REASONABLE CONTROL OF A PARTY THAT (A) PREVENTS OR SUBSTANTIALLY INTERFERES
WITH THE PERFORMANCE BY SUCH PARTY OF ANY OF ITS OBLIGATIONS HEREUNDER AND
(B) OCCURS BY REASON OF ANY ACT OF GOD, FLOOD, FIRE, EXPLOSION, EARTHQUAKE,
STRIKE, LOCKOUT, LABOR DISPUTE, CASUALTY OR ACCIDENT, OR WAR, REVOLUTION, CIVIL
COMMOTION, ACT OF TERRORISM, BLOCKAGE OR EMBARGO, OR ANY INJUNCTION, LAW, ORDER,
PROCLAMATION, REGULATION, ORDINANCE, DEMAND OR REQUIREMENT OF ANY GOVERNMENT OR
OF ANY SUBDIVISION, AUTHORITY OR REPRESENTATIVE OF ANY SUCH GOVERNMENT.


 


1.21                           “IMPROVEMENT” MEANS ANY ENHANCEMENT, IMPROVEMENT
OR MODIFICATION TO THE LICENSED TECHNOLOGY OR THE LICENSED PATENT RIGHTS THAT IS
CONCEIVED OR REDUCED TO PRACTICE BY ORAL DNA DURING THE TERM.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

3

--------------------------------------------------------------------------------


 


1.22                           “INITIAL MARKETING ACTIVITIES” MEANS THE INITIAL
ACTIVITIES TO BE CONDUCTED BY ORAL DNA AS SET FORTH IN THE MARKETING PLAN, WHICH
SHALL INCLUDE ALL TRAINING AND RAMP-UP ACTIVITIES TO BE CONDUCTED WITH RESPECT
TO LICENSED PRODUCTS.


 


1.23                           “LICENSED PATENT RIGHTS” MEANS ANY OF THE PATENTS
AND PATENT APPLICATIONS DESCRIBED IN EXHIBIT A ATTACHED HERETO, AND ANY
DIVISIONAL, CONTINUATION, CONTINUATION-IN-PART (TO THE EXTENT THAT THE
CONTINUATION-IN-PART IS ENTITLED TO THE PRIORITY DATE OF AN INITIAL PATENT OR
PATENT APPLICATION WHICH IS THE SUBJECT OF THIS AGREEMENT), REISSUE,
REEXAMINATION, CONFIRMATION, REVALIDATION, REGISTRATION, PATENT OF ADDITION,
RENEWAL, EXTENSION OR SUBSTITUTE THEREOF, OR ANY PATENT ISSUING THEREFROM OR ANY
SUPPLEMENTARY PROTECTION CERTIFICATES RELATED THERETO.


 


1.24                           “LICENSED PRODUCT” MEANS ANY PRODUCT THAT USES,
INCORPORATES, IS COMPRISED OF, OR CONTAINS A PST® GENETIC RISK ASSESSMENT TEST.


 


1.25                           “LICENSED TECHNOLOGY” MEANS ANY TECHNOLOGY
CONTROLLED BY ILI AT ANY TIME DURING THE TERM THAT IS RELATED TO THE
PST® GENETIC RISK ASSESSMENT TEST AND IS NECESSARY OR USEFUL FOR ORAL DNA TO
EXERCISE THE LICENSE GRANTED TO IT PURSUANT TO SECTION 2.1.1.


 


1.26                           “NET SALES” MEANS (A) THE GROSS AMOUNT BILLED OR
INVOICED BY ILI OR ITS AFFILIATES DIRECTLY FROM APPROVED PATIENTS OR THEIR
PAYORS IN THE TERRITORY IN CONNECTION WITH THE PROVIDING BY ILI OR ITS
AFFILIATES OF ADDITIONAL TESTING SERVICES, LESS THE FOLLOWING DEDUCTIONS FROM
SUCH GROSS AMOUNTS ABSORBED OR ACCRUED WITH RESPECT TO SUCH GROSS AMOUNTS: 
(I) TRADE, CASH AND/OR QUANTITY DISCOUNTS ALLOWED AND TAKEN DIRECTLY WITH
RESPECT TO SUCH SERVICES, OR REFLECTED IN THE INVOICED AMOUNT; (II) EXCISE,
SALES AND OTHER CONSUMPTION TAXES (EXCLUDING TAXES BASED ON INCOME) AND CUSTOM
DUTIES IMPOSED UPON AND PAID DIRECTLY BY ILI WITH RESPECT TO THE ADDITIONAL
TESTING SERVICES, TO THE EXTENT INCLUDED IN THE INVOICE PRICE; (III) FREIGHT,
INSURANCE AND OTHER TRANSPORTATION CHARGES, TO THE EXTENT INCLUDED IN THE
INVOICE PRICE; AND (IV) AMOUNTS REPAID OR CREDITED BY REASON OF RETURNS,
REJECTIONS, DEFECTS OR RECALLS, CHARGEBACKS, RETROACTIVE PRICE REDUCTIONS,
REFUNDS AND BILLING ERRORS, OR (B) THE REVENUE RECEIVED BY ILI FROM SUBLICENSEES
IN THE TERRITORY IN CONNECTION WITH SUCH SUBLICENSEES PROVIDING ADDITIONAL
TESTING SERVICES.


 


1.27                           “PATENT RIGHTS” MEANS ALL RIGHTS AND INTERESTS IN
AND TO THE ISSUED PATENTS AND PENDING PATENT APPLICATIONS SET FORTH IN EXHIBIT A
(INCLUDING INVENTOR’S CERTIFICATES AND UTILITY MODELS) IN ANY COUNTRY OR
JURISDICTION WITHIN THE TERRITORY, INCLUDING ALL PROVISIONALS, SUBSTITUTIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, DIVISIONALS, SUPPLEMENTARY PROTECTION
CERTIFICATES, RENEWALS, ALL LETTERS PATENT GRANTED THEREON, AND ALL REISSUES,
REEXAMINATIONS, EXTENSIONS, CONFIRMATIONS, REVALIDATIONS, REGISTRATIONS, PATENTS
OF ADDITION THEREOF, APPLICATIONS PURSUANT TO THE PATENT COOPERATION TREATY AND
FOREIGN COUNTERPARTS OF ANY OF THE FOREGOING.


 


1.28                           “PATIENT” MEANS EACH INDIVIDUAL WHO SUBMITS TO
TESTING USING A LICENSED PRODUCT.


 


1.29                           “PAYMENT TERM” MEANS, WITH RESPECT TO EACH
LICENSED PRODUCT, THE PERIOD BEGINNING ON THE DATE OF FIRST COMMERCIAL SALE OF
SUCH LICENSED PRODUCT AND CONTINUING FOR SO LONG AS SALES OF LICENSED PRODUCTS
ARE MADE BY ORAL DNA.


 


1.30                           “PERSON” MEANS AN INDIVIDUAL, SOLE
PROPRIETORSHIP, PARTNERSHIP, LIMITED PARTNERSHIP, LIMITED LIABILITY PARTNERSHIP,
CORPORATION, LIMITED LIABILITY COMPANY, BUSINESS TRUST, JOINT STOCK COMPANY,
TRUST, INCORPORATED ASSOCIATION, JOINT VENTURE OR SIMILAR ENTITY OR

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

4

--------------------------------------------------------------------------------


 


ORGANIZATION, INCLUDING A GOVERNMENT OR POLITICAL SUBDIVISION, DEPARTMENT OR
AGENCY OF A GOVERNMENT.


 


1.31                           “PROMOTIONAL MATERIALS” MEANS ALL MARKETING,
SALES, PROMOTIONAL OR OTHER PUBLISHED LITERATURE USED BY ORAL DNA IN CONNECTION
WITH THE MARKETING, DISTRIBUTION AND/OR SALE OF LICENSED PRODUCTS IN THE
TERRITORY.


 


1.32                           “PROVIDER” MEANS ANY THIRD PARTY THAT PROVIDES OR
SELLS LICENSED PRODUCTS TO CUSTOMERS ON BEHALF OF ORAL DNA.


 


1.33                           “PST® GENETIC RISK ASSESSMENT TEST” MEANS ILI’S
PROPRIETARY GENETIC TEST COVERED BY ONE OR MORE LICENSED PATENT RIGHTS THAT
DETECTS VARIATIONS IN CERTAIN INTERLEUKIN-1 GENES IN ORDER TO IDENTIFY AN
INDIVIDUAL’S PREDISPOSITION FOR OVER-EXPRESSION OF INFLAMMATION AND RISK FOR
PERIODONTAL DISEASE.


 


1.34                           “REGULATORY APPROVAL” MEANS ANY APPROVAL, LICENSE
REGISTRATION OR AUTHORIZATION OF ANY REGULATORY AUTHORITY REQUIRED FOR THE
MANUFACTURE, STORAGE, IMPORTATION, EXPORTATION, TRANSPORT, TESTING OR SALE OF A
LICENSED PRODUCT FOR USE IN THE FIELD IN THE TERRITORY.


 


1.35                           “REGULATORY AUTHORITY” MEANS ANY NATIONAL,
REGIONAL, STATE OR LOCAL REGULATORY AGENCY, DEPARTMENT, BUREAU, COMMISSION,
COUNCIL OR OTHER GOVERNMENTAL ENTITY WITH AUTHORITY OVER THE DEVELOPMENT,
DISTRIBUTION, IMPORTATION, EXPORTATION, MANUFACTURE, PRODUCTION, STORAGE,
TRANSPORT, TESTING OR SALE OF A LICENSED PRODUCT IN THE TERRITORY.


 


1.36                           “SUBLICENSEE” MEANS ANY THIRD PARTY (OTHER THAN
AN AFFILIATE) TO WHICH ORAL DNA GRANTS A SUBLICENSE PURSUANT TO SECTION 2.1.2.


 


1.37                           “TECHNOLOGY” MEANS, COLLECTIVELY, ALL INVENTIONS,
DISCOVERIES, IMPROVEMENTS, TRADE SECRETS AND PROPRIETARY METHODS, WHETHER OR NOT
PATENTABLE, INCLUDING WITHOUT LIMITATION, MACROMOLECULAR SEQUENCES, DATA,
FORMULATIONS, PROCESSES, TECHNIQUES, KNOW-HOW AND RESULTS (INCLUDING ANY
NEGATIVE RESULTS).


 


1.38                           “TERRITORY” MEANS METROPOLITAN AREAS WHERE ORAL
DNA MAINTAINS A SALES REPRESENTATIVE AND MARKETS ITS PRIMARY TESTING SERVICES
WITHIN THE UNITED STATES OF AMERICA (INCLUDING ITS TERRITORIES AND POSSESSIONS).


 


1.39                           “THIRD PARTY” MEANS ANY PERSON OTHER THAN ORAL
DNA AND ILI AND THEIR RESPECTIVE AFFILIATES.


 

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of this Agreement
indicated below:

 

Definition

 

Section

 

 

 

 

 

Additional Sample

 

3.5

 

Agreement

 

Recitals

 

Claims

 

9.1

 

Disclosing Party

 

1.13

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

5

--------------------------------------------------------------------------------


 

Disputed Matters

 

10.3.1

 

ILI

 

Recitals

 

ILI Indemnitees

 

9.2

 

Improvement Patent Rights

 

6.2.1(a)

 

Indemnified Party

 

9.3

 

Indemnifying Party

 

9.3

 

Informed Consent

 

3.5

 

Infringement

 

6.2.1(a)

 

Infringement Notice

 

6.2.1(a)

 

Losses

 

9.1

 

Marketing Plan

 

3.2

 

Oral DNA

 

Recitals

 

Oral DNA Indemnitees

 

9.1

 

Party/Parties

 

Recitals

 

Product Payments

 

4.1.1

 

PST® Result Reports

 

3.4

 

Receiving Party

 

1.13

 

Term

 

7.1

 

Third Party License

 

4.1.2

 

Third Party Product Payment

 

4.1.2

 

Withholding Taxes

 

4.4

 

 

2.                                      LICENSE GRANTS


 


2.1                                 LICENSE TO ORAL DNA.  SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, ILI HEREBY GRANTS TO ORAL DNA AND ITS
AFFILIATES A NON-EXCLUSIVE LICENSE, WITHOUT THE RIGHT TO GRANT SUBLICENSES,
UNDER THE LICENSED PATENT RIGHTS AND LICENSED TECHNOLOGY TO MAKE, DISTRIBUTE,
USE AND SELL LICENSED PRODUCTS WITHIN THE FIELD AND IN THE TERRITORY.


 


2.2                                 RETAINED RIGHTS OF ILI.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, ILI HEREBY RETAINS THE RIGHT (A) TO USE
THE LICENSED TECHNOLOGY AND PRACTICE THE LICENSED PATENT RIGHTS FOR ANY AND ALL
USES, INCLUDING (I) TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT; (II) TO
DEVELOP, HAVE DEVELOPED, MAKE, HAVE MADE, USE, HAVE USED, SELL, HAVE SOLD, OFFER
FOR SALE, IMPORT, HAVE IMPORTED, EXPORT AND HAVE EXPORTED LICENSED PRODUCTS,
BOTH WITHIN AND OUTSIDE OF THE FIELD; AND (B) TO GRANT ADDITIONAL LICENSES TO
ANY THIRD PARTY TO DO ANY OR ALL OF THE FOREGOING.


 


2.3                                 LICENSE TO ILI.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ORAL DNA HEREBY GRANTS TO ILI A NON-EXCLUSIVE,
WORLDWIDE, FULLY-PAID, IRREVOCABLE, ROYALTY-FREE LICENSE UNDER ORAL DNA’S
INTEREST IN ANY IMPROVEMENTS CONTROLLED BY ORAL DNA (A) TO DEVELOP, MAKE, HAVE
MADE, USE, SELL, HAVE SOLD, OFFER FOR SALE, IMPORT, HAVE IMPORTED, EXPORT AND
HAVE EXPORTED LICENSED PRODUCTS; AND (B) TO OTHERWISE EXPLOIT SUCH IMPROVEMENTS
FOR ALL USES WITHIN THE FIELD AND TERRITORY.  IN CONNECTION THEREWITH, ORAL DNA
SHALL PROMPTLY NOTIFY ILI OF THE CONCEPTION OR REDUCTION TO PRACTICE OF ANY SUCH
IMPROVEMENT.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

6

--------------------------------------------------------------------------------


 

3.                                      COMMERCIALIZATION OF LICENSED PRODUCTS


 


3.1                                COMMERCIALIZATION.


 


3.1.1                        RESPONSIBILITY.  FROM AND AFTER THE EFFECTIVE DATE,
ORAL DNA SHALL HAVE AUTHORITY OVER THE MARKETING AND COMMERCIALIZATION OF
LICENSED PRODUCTS IN THE FIELD IN THE TERRITORY, INCLUDING, WITHOUT LIMITATION
(A) THE CONDUCT OF THE INITIAL MARKETING ACTIVITIES; (B) ALL ACTIVITIES RELATING
TO MANUFACTURE AND SUPPLY OF LICENSED PRODUCTS (INCLUDING ANY REQUIRED PROCESS
DEVELOPMENT AND SCALE UP WORK WITH RESPECT THERETO); (C) ALL MARKETING,
PROMOTION, SALES, MARKETING, DISTRIBUTION, CUSTOMER SERVICE, IMPORT AND EXPORT
ACTIVITIES RELATING TO LICENSED PRODUCTS; (D) THE MAKING AND/OR OBTAINING OF
REQUIRED REGULATORY APPROVALS RELATING TO ANY OF THE FOREGOING; AND (E) THE
PROCESSING OF DNA SAMPLES SUPPLIED BY PATIENTS FOR THE PST® GENETIC RISK
ASSESSMENT TEST INCLUDED IN THE LICENSED PRODUCT.  ORAL DNA SHALL (A) PERFORM
ALL SUCH ACTIVITIES (I) AT ITS SOLE COST AND EXPENSE AND (II) IN COMPLIANCE WITH
ALL APPLICABLE LAWS, INCLUDING WITHOUT LIMITATION HIPAA, ALL APPLICABLE CLIA
REGULATIONS AND ALL REGULATIONS OF ANY STATE AGENCIES WITHIN ANY STATE IN WHICH
ORAL DNA IS MARKETING PST® GENETIC RISK ASSESSMENT TESTS THAT APPLY TO THE
CONDUCT OF GENETIC TESTING AND (B) OBTAIN ALL REGULATORY APPROVALS REQUIRED FROM
ANY APPLICABLE REGULATORY AUTHORITY IN CONNECTION WITH ITS PERFORMANCE OF SUCH
ACTIVITIES.  ORAL DNA FURTHER AGREES THAT ALL TESTING OF LICENSED PRODUCTS UNDER
THIS AGREEMENT SHALL BE PERFORMED IN A CLIA-CERTIFIED LABORATORY IN ACCORDANCE
WITH CLIA-GUIDELINES.


 


3.1.2                       LABORATORY INSPECTION.


 

(A)                                  ACCESS.  ORAL DNA SHALL PROVIDE ILI WITH
ACCESS TO ITS TESTING FACILITY, OR ANY TESTING FACILITY OF A THIRD PARTY AT
WHICH PST® TESTING IS CONDUCTED BY OR ON BEHALF OF ORAL DNA, UPON AT LEAST
FIFTEEN (15) DAYS’ PRIOR WRITTEN NOTICE, FOR THE PURPOSES OF INSURING THAT
QUALITY STANDARDS ARE BEING ADHERED TO AND MAINTAINED AT SUCH FACILITY TO ILI’S
REASONABLE SATISFACTION AND IN COMPLIANCE WITH THIS AGREEMENT.

 

(B)                                 APPROVAL.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, ORAL DNA WILL NOT BEGIN PROCESSING PST® SAMPLES
UNTIL ALL OF THE TESTING FACILITIES THAT WILL BE USED FOR PROCESSING
PST® SAMPLES HAVE BEEN APPROVED BY ILI (TO INCLUDE INSPECTION, AT ILI’S
DISCRETION), SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD.

 

(C)                                  FREQUENCY.  ILI MAY NOT REQUEST INSPECTION
OF A GIVEN TESTING FACILITY UNDER THIS SECTION 3.1.2 MORE FREQUENTLY THAN TWO
(2) TIMES IN THE FIRST CALENDAR YEAR NOR MORE FREQUENTLY THAN ONE (1) TIME PER
CALENDAR YEAR AFTER THE FIRST CALENDAR YEAR.

 


3.1.3                       DILIGENCE.


 

(A)                                  GENERAL DILIGENCE OBLIGATIONS.  ORAL DNA
SHALL USE COMMERCIALLY REASONABLE EFFORTS IN COMMERCIALIZING AND MARKETING
LICENSED PRODUCTS IN THE FIELD AND IN THE TERRITORY.

 

(B)                                 SPECIFIC DILIGENCE OBLIGATIONS.  WITHOUT
LIMITING THE GENERALITY OF THE PROVISION OF SECTION 3.1.2 ABOVE, ORAL DNA HEREBY
AGREES THAT IT WILL:  (I) COMPLETE THE INITIAL MARKETING ACTIVITIES ON OR BEFORE
SIX (6) MONTHS FROM THE EFFECTIVE DATE; (II) ACHIEVE A FIRST COMMERCIAL SALE
WITHIN ONE HUNDRED TWENTY (120) DAYS FROM THE EFFECTIVE DATE; (III) 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

7

--------------------------------------------------------------------------------


 

COMMENCING ON THE SIXTH CALENDAR MONTH FOLLOWING THE EFFECTIVE DATE AND
CONTINUING THEREAFTER, MAKE SUBSTANTIALLY THE SAME VOLUME OF SALES CALLS AS MADE
FOR ITS PRIMARY TESTING SERVICES; AND (IV) CONDUCT AT LEAST ONE (1) LECTURE PER
CALENDAR QUARTER THROUGH ONE OR MORE MEMBERS OF ITS MANAGEMENT TEAM OR
SCIENTIFIC ADVISORY BOARD (OR SUCH OTHER INDIVIDUAL AS MAY BE REASONABLY
ACCEPTABLE TO ILI) THAT DISCUSSES THE IMPORTANCE OF GENETIC SUSCEPTIBILITY IN
REGARD TO THE PST® GENETIC RISK ASSESSMENT TEST AND PERIODONTAL DISEASE.  IN THE
EVENT THAT ORAL DNA FAILS TO USE COMMERCIALLY REASONABLE EFFORTS IN COMPLYING
WITH ITS DILIGENCE OBLIGATIONS UNDER SECTIONS 3.1.3(A) OR (B), THEN, SUBJECT TO
SECTION 3.1.3(C), ILI MAY TERMINATE THIS AGREEMENT PURSUANT TO SECTION 7.2.2.

 

(C)                                  EFFECT OF FAILURE TO MEET OBLIGATIONS.  IF
ORAL DNA FAILS TO MEET ANY OF ITS OBLIGATIONS SET FORTH ABOVE IN
SECTION 3.1.3(B) BY THE APPLICABLE DEADLINE, BUT IS OTHERWISE CONTINUOUSLY IN
COMPLIANCE WITH THE PROVISIONS OF SECTION 3.1.3(A) THROUGHOUT THE ENTIRETY OF
THE DILIGENCE PERIOD SPECIFIED ABOVE, THEN ILI AND ORAL DNA WILL NEGOTIATE IN
GOOD FAITH AN EXTENSION OF THESE DEADLINES.

 


3.2                                 MARKETING PLAN AND INFORMATION.  AS SOON AS
PRACTICABLE FOLLOWING THE EFFECTIVE DATE, ORAL DNA SHALL SUBMIT TO ILI FOR ITS
INFORMATION A MARKETING PLAN (THE “MARKETING PLAN”) FOR LICENSED PRODUCTS IN THE
FIELD AND IN THE TERRITORY. THEREAFTER, IF REQUESTED BY ILI, THE PARTIES WILL
HAVE QUARTERLY CONFERENCE CALLS IN WHICH (A) THE PARTIES WILL DISCUSS A
NON-BINDING FORECAST OF THE TOTAL QUANTITY OF LICENSED PRODUCTS ESTIMATED TO BE
SOLD BY ORAL DNA DURING THE UPCOMING CALENDAR QUARTER, (B) ORAL DNA WILL REPORT
TO ILI ON THE NUMBER OF SALES CALLS FOR LICENSED PRODUCTS MADE BY ORAL DNA
DURING EACH CALENDAR MONTH OF THE PREVIOUS CALENDAR QUARTER, AND (C) THE PARTIES
WILL DISCUSS SUCH OTHER MARKETING TOPICS AS AGREED TO BY THE PARTIES.  IN
ADDITION TO THE MARKETING PLAN, ORAL DNA WILL SUBMIT TO ILI IN ADVANCE ALL
SALES, PROMOTIONAL AND MARKETING MATERIALS TO BE USED FOR LICENSED PRODUCTS.


 


3.3                                 NOTICE OF CERTAIN EVENTS.  ORAL DNA SHALL
PROVIDE ILI WITH WRITTEN NOTICE WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF THE
FIRST COMMERCIAL SALE OF THE FIRST LICENSED PRODUCT AND ANY OTHER MATERIAL EVENT
RELATED TO THE MARKETING AND/OR COMMERCIALIZATION OF LICENSED PRODUCTS, AND ANY
ADVERSE EVENT OR PRODUCT COMPLAINT INFORMATION RELATING TO LICENSED PRODUCTS.


 


3.4                                 RESULT REPORTS.  THE PARTIES SHALL COOPERATE
IN GOOD FAITH IN THE PREPARATION OF THE FORM OF REPORT TO BE USED BY ORAL DNA TO
REPORT TO PATIENTS THE RESULTS OF PST® GENETIC RISK ASSESSMENT TESTS CONDUCTED
BY ORAL DNA, WHICH SHALL BE BASED ON A TEMPLATE ATTACHED HERETO AS EXHIBIT B.
(“PST® RESULT REPORTS”).  ALL SUCH PST® RESULT REPORTS SHALL INCLUDE THE NAMES
AND LOGOS OF BOTH PARTIES AS WELL AS THE PST® LOGO. ORAL DNA HEREBY ACKNOWLEDGES
ILI’S OWNERSHIP OF ALL RIGHT TITLE AND INTEREST IN AND TO THE ILI NAME AND THE
PST® LOGO, AND AGREES THAT (A) IT WILL DO NOTHING INCONSISTENT WITH SUCH
OWNERSHIP, (B) ALL USE OF THE ILI NAME AND THE PST® LOGO BY ORAL DNA SHALL BE IN
ACCORDANCE WITH ANY INSTRUCTIONS PROVIDED IN WRITING BY ILI TO ORAL DNA AND
(C) IN THE EVENT OF ANY INAPPROPRIATE USE OF THE ILI NAME AND THE PST® LOGO, AS
DETERMINED BY ILI, ILI SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT
TO SECTION 7.2.2.


 


3.5                                 ADDITIONAL TESTING SERVICES.  ORAL DNA AS
PART OF ITS MARKETING EFFORTS, SHALL COMMUNICATE TO ITS DENTAL CLIENTS
INFORMATION ON ADDITIONAL GENETIC TESTING AVAILABLE TO PATIENTS FROM ILI. TO THE
EXTENT PATIENTS CONSENT TO HAVING A DUPLICATE SAMPLE SENT TO ILI, ORAL DNA SHALL
SEEK TO HAVE ITS DENTAL CLIENTS OBTAIN FROM EACH PATIENT AN INFORMED CONSENT IN
ACCORDANCE WITH

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

8

--------------------------------------------------------------------------------


 


21 C.F.R. PARTS 50 AND 56, IN A FORM ACCEPTABLE TO ILI AND CONTAINING SUCH
INFORMATION CONCERNING THE PATIENT AS MAY BE REASONABLY REQUESTED BY ILI (EACH,
AN “INFORMED CONSENT”) AUTHORIZING ILI TO CONTACT PATIENT FOR PURPOSES OF
OFFERING TO PROVIDE NON-DENTAL RELATED ADDITIONAL TESTING SERVICES FOR A FEE. 
SUBJECT TO THE FOREGOING, (A) ORAL DNA SHALL ATTEMPT TO HAVE ITS DENTAL CLIENT
OBTAIN FROM EACH SUCH PATIENT AND PROVIDE TO ILI AN ADDITIONAL DNA SAMPLE (THE
“ADDITIONAL SAMPLE”), TOGETHER WITH A COPY OF THE PATIENT’S INFORMED CONSENT;
(B) ILI SHALL REIMBURSE ORAL DNA FOR THE REASONABLE COSTS AND EXPENSES INCURRED
BY ORAL DNA IN SHIPPING THE ADDITIONAL SAMPLES TO ILI; AND (C) ILI SHALL HAVE
THE RIGHT TO CONTACT EACH SUCH PATIENT AND OFFER TO PROVIDE NON-DENTAL RELATED
ADDITIONAL TESTING SERVICES DIRECTLY TO THE PATIENT.  IN THE EVENT THAT
ADDITIONAL TESTING SERVICES ARE PERFORMED BY ILI ON APPROVED PATIENTS, ILI SHALL
PAY ORAL DNA A ROYALTY OF FIVE PERCENT (5%) OF NET SALES APPLICABLE TO THE
CONDUCT OF SUCH ADDITIONAL TESTING SERVICES. SUBJECT TO THE ABOVE PROVISIONS OF
THIS SECTION 3.5, ILI SHALL IN NO EVENT CONTACT DIRECTLY OR INDIRECTLY ANY OF
THE DENTAL CLIENTS OF ORAL DNA IN CONNECTION WITH THE ADDITIONAL TESTING
SERVICES.


 


3.6                                 OBSERVER RIGHTS.  ORAL DNA WILL PERMIT AN
AUTHORIZED REPRESENTATIVE OF ILI TO ATTEND ONE (1) MEETING OF ORAL DNA’S
SCIENTIFIC ADVISORY BOARD PER CALENDAR YEAR IN A NONVOTING OBSERVER CAPACITY TO
ENABLE ILI TO CONDUCT RESEARCH WITH RESPECT TO THE DENTAL INDUSTRY.


 

4.                                      CONSIDERATION


 


4.1                                PRODUCT PAYMENTS; ACCOUNTING AND RECORDS.


 


4.1.1                        PRODUCT PAYMENTS.  IN CONSIDERATION OF THE RIGHTS
AND LICENSES GRANTED TO ORAL DNA UNDER THIS AGREEMENT, COMMENCING ON THE DATE OF
FIRST COMMERCIAL SALE OF THE FIRST LICENSED PRODUCT AND CONTINUING EACH CALENDAR
QUARTER THEREAFTER DURING THE PAYMENT TERM, ORAL DNA SHALL MAKE PAYMENTS TO ILI
IN AN AMOUNT EQUAL TO THE RESULT OBTAINED BY MULTIPLYING THE APPLICABLE PRODUCT
PAYMENT BY THE NUMBER OF LICENSED PRODUCTS SOLD DURING SUCH CALENDAR QUARTER
(THE “PRODUCT PAYMENTS”).  ORAL DNA SHALL HAVE THE RIGHT TO REDUCE THE AGGREGATE
AMOUNT OF PRODUCT PAYMENTS TO BE PAID TO ILI IN EACH CALENDAR QUARTER BY AN
AMOUNT EQUAL TO THE AGGREGATE APPLICABLE PAYMENT AMOUNT THAT IS ATTRIBUTABLE TO
ANY LICENSED PRODUCTS THE PURCHASE PRICE OF WHICH IS REFUNDED OR CREDITED TO
CUSTOMERS BY ORAL DNA FOR ANY REASON; PROVIDED, THAT, IN NO EVENT SHALL THE
AMOUNT OF SUCH REDUCTIONS OR CREDITS EXCEED FIVE PERCENT (5%) OF THE AGGREGATE
AMOUNT OF PRODUCT PAYMENTS PAYABLE TO ILI OVER SUCH CALENDAR QUARTER.


 


4.1.2                        ADJUSTMENTS TO PRODUCT PAYMENTS.  EXHIBIT C SETS
FORTH ILI’S EXISTING LICENSEES OF LICENSED PRODUCTS IN THE FIELD AND IN THE
TERRITORY (“EXISTING LICENSEES”). IF AT ANY TIME DURING THE PAYMENT TERM, ILI
GRANTS TO A THIRD PARTY A NON-EXCLUSIVE LICENSE UNDER THE LICENSED PATENT RIGHTS
OR THE LICENSED TECHNOLOGY TO MAKE, USE OR SELL LICENSED PRODUCTS IN THE FIELD
AND IN THE TERRITORY (EACH, A “THIRD PARTY LICENSE”) THAT OBLIGATES SUCH THIRD
PARTY LICENSEE TO MAKE A PAYMENT FOR EACH LICENSED PRODUCT IN (OR REDUCES THE
FEE FOR ANY EXISTING LICENSEE TO)  AN AMOUNT THAT IS LESS THAN THE APPLICABLE
PRODUCT PAYMENT IN EFFECT AS OF SUCH DATE AS PROVIDED UNDER SECTION 4.1.1 (EACH,
A “THIRD PARTY PRODUCT PAYMENT”), THEN AS PROMPTLY AS POSSIBLE FOLLOWING THE
FIRST COMMERCIAL SALE OF A LICENSED PRODUCT AT SUCH A FEE BY SUCH THIRD PARTY
LICENSEE OR EXISTING LICENSEE, (A) ILI SHALL GIVE WRITTEN NOTICE THEREOF TO ORAL
DNA, WHICH NOTICE SHALL INCLUDE THE AMOUNT OF SUCH OTHER THIRD PARTY PRODUCT
PAYMENT AND (B) THIS AGREEMENT SHALL, WITHOUT ANY FURTHER ACTION BY EITHER
PARTY, BE DEEMED TO HAVE BEEN MODIFIED AS

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

9

--------------------------------------------------------------------------------


 


OF SUCH DATE BY SUBSTITUTING THE AMOUNT OF THE APPLICABLE PRODUCT PAYMENT IN
EFFECT AS OF SUCH DATE UNDER SECTION 4.1.1 BY THE THIRD PARTY PRODUCT PAYMENT;
PROVIDED, THAT, THE PARTIES SHALL IN GOOD FAITH EXECUTE AN AMENDMENT TO THIS
AGREEMENT REFLECTING THE FOREGOING CHANGE EFFECTIVE AS OF THE DATE OF SUCH FIRST
COMMERCIAL SALE.


 


4.1.3                        PAYMENT DATES AND REPORTS.  ALL PRODUCT PAYMENTS
SHALL BE MADE BY ORAL DNA WITHIN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR
QUARTER COMMENCING WITH THE CALENDAR QUARTER IN WHICH THE FIRST COMMERCIAL SALE
OF A LICENSED PRODUCT OCCURS BASED UPON THE AGGREGATE LICENSED PRODUCTS THAT ARE
SOLD DURING SUCH CALENDAR QUARTER.  ALL PAYMENTS SHALL BE MADE BY WIRE TRANSFER
IN ACCORDANCE WITH INSTRUCTIONS GIVEN TO ORAL DNA IN WRITING FROM TIME TO TIME
BY ILI.  ORAL DNA SHALL ALSO PROVIDE, AT THE SAME TIME EACH SUCH PAYMENT IS
MADE, A REPORT FOR SUCH CALENDAR QUARTER SHOWING:  (A) THE AGGREGATE VOLUME OF
SALES, BY STATE, OF LICENSED PRODUCTS IN THE TERRITORY; AND (B) A CALCULATION OF
THE AGGREGATE AMOUNT OF PRODUCT PAYMENTS DUE TO ILI.


 


4.1.4                        RECORDS; AUDIT RIGHTS.  ORAL DNA SHALL KEEP AND
MAINTAIN, AND SHALL REQUIRE ITS RESPECTIVE AFFILIATES AND SUBLICENSEES TO KEEP
AND MAINTAIN, SUCH ACCURATE AND COMPLETE BOOKS AND RECORDS IN CONNECTION WITH
THE SALE OF LICENSED PRODUCTS HEREUNDER, AS ARE NECESSARY TO ALLOW THE ACCURATE
CALCULATION CONSISTENT WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES OF THE
PRODUCT PAYMENTS DUE TO ILI.  ILI SHALL HAVE THE RIGHT TO ENGAGE AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTING FIRM REASONABLY ACCEPTABLE TO ORAL DNA, WHICH SHALL
HAVE THE RIGHT TO AUDIT THE RELEVANT BOOKS AND RECORDS OF ORAL DNA AS MAY BE
REASONABLY NECESSARY TO DETERMINE AND/OR VERIFY THE AMOUNT OF PRODUCT PAYMENTS
DUE HEREUNDER.  SUCH EXAMINATION SHALL BE CONDUCTED, AND ORAL DNA SHALL MAKE ITS
RECORDS AVAILABLE, DURING NORMAL BUSINESS HOURS UPON AT LEAST FIFTEEN (15) DAYS
PRIOR WRITTEN NOTICE, WHICH SHALL TAKE PLACE AT THE FACILITY(IES) WHERE SUCH
RECORDS ARE MAINTAINED.  SUCH AUDIT RIGHTS SHALL NOT BE EXERCISED BY ILI MORE
THAN ONCE PER CALENDAR YEAR.  EACH SUCH AUDIT SHALL BE LIMITED TO PERTINENT
BOOKS AND RECORDS FOR ANY YEAR ENDING NOT MORE THAN THIRTY SIX (36) MONTHS PRIOR
TO THE DATE OF REQUEST; PROVIDED, THAT, ILI SHALL NOT BE PERMITTED TO AUDIT THE
SAME PERIOD OF TIME MORE THAN ONCE.  THE INDEPENDENT ACCOUNTING FIRM WILL
PREPARE AND PROVIDE TO EACH PARTY A WRITTEN REPORT STATING WHETHER THE REPORTS
SUBMITTED AND PRODUCT PAYMENTS PAID ARE CORRECT OR INCORRECT AND THE SPECIFIC
DETAILS CONCERNING ANY DISCREPANCIES AND MAY NOT REVEAL TO ILI ANY INFORMATION
LEARNED IN THE COURSE OF SUCH AUDIT OTHER THAN THE AMOUNT OF ANY SUCH
DISCREPANCIES.  ILI AGREES TO HOLD IN STRICT CONFIDENCE ALL INFORMATION
DISCLOSED TO IT, EXCEPT TO THE EXTENT NECESSARY FOR ILI TO ENFORCE ITS RIGHTS
UNDER THIS AGREEMENT OR IF DISCLOSURE IS REQUIRED BY APPLICABLE LAWS.  IN THE
EVENT THERE WAS AN UNDERPAYMENT BY ORAL DNA HEREUNDER, ORAL DNA SHALL PROMPTLY
(BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER SUCH PARTY’S RECEIPT OF THE
INDEPENDENT AUDITOR’S REPORT SO CORRECTLY CONCLUDING) MAKE PAYMENT TO ILI OF ANY
SHORTFALL.  IN THE EVENT THAT THERE WAS AN OVERPAYMENT BY ORAL DNA HEREUNDER,
ILI SHALL PROMPTLY (BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER ILI’S
RECEIPT OF THE INDEPENDENT AUDITOR’S REPORT SO CORRECTLY CONCLUDING) REFUND TO
ORAL DNA THE EXCESS AMOUNT.  ILI SHALL BEAR THE FULL COST OF SUCH AUDIT UNLESS
SUCH AUDIT DISCLOSES AN UNDERREPORTING BY ORAL DNA OF MORE THAN FIVE PERCENT
(5%) OF THE AGGREGATE AMOUNT OF PRODUCT PAYMENTS IN ANY TWELVE (12) MONTH
PERIOD, IN WHICH CASE, ORAL DNA SHALL REIMBURSE ILI FOR ALL COSTS INCURRED BY
ILI IN CONNECTION WITH SUCH EXAMINATION AND AUDIT.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

10

--------------------------------------------------------------------------------


 


4.2                                 PAYMENT OF ROYALTIES BY ILI; ACCOUNTING AND
RECORDS.


 


4.2.1                        PAYMENT OF ROYALTIES.  ILI SHALL PAY ORAL DNA A
ROYALTY EQUAL TO FIVE PERCENT (5%) OF THE AGGREGATE NET SALES OF ADDITIONAL
TESTING SERVICES PROVIDED BY ILI.


 


4.2.2                        PAYMENT DATES AND REPORTS.  ROYALTY PAYMENTS SHALL
BE MADE BY ILI WITHIN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR QUARTER
COMMENCING WITH THE CALENDAR QUARTER IN WHICH ADDITIONAL TESTING SERVICES ARE
FIRST PROVIDED BY ILI.  ALL PAYMENTS SHALL BE MADE BY WIRE TRANSFER IN
ACCORDANCE WITH INSTRUCTIONS GIVEN TO ILI IN WRITING FROM TIME TO TIME BY ORAL
DNA.  ILI SHALL ALSO PROVIDE, AT THE SAME TIME EACH SUCH PAYMENT IS MADE, A
REPORT FOR SUCH CALENDAR QUARTER SHOWING:  (A) THE NET SALES OF ADDITIONAL
TESTING SERVICES; (B) THE BASIS FOR ANY DEDUCTIONS FROM GROSS AMOUNTS BILLED OR
INVOICED TO DETERMINE NET SALES; (C) THE EXCHANGE RATES USED IN CALCULATING ANY
OF THE FOREGOING; AND (D) A CALCULATION OF THE AMOUNT OF ROYALTY DUE TO ORAL
DNA.


 


4.2.3                        RECORDS; AUDIT RIGHTS.  ILI SHALL KEEP AND
MAINTAIN, AND SHALL REQUIRE ITS RESPECTIVE AFFILIATES AND SUBLICENSEES TO KEEP
AND MAINTAIN, SUCH ACCURATE AND COMPLETE BOOKS AND RECORDS IN CONNECTION WITH
THE PROVIDING OF ADDITIONAL TESTING SERVICES HEREUNDER, AS ARE NECESSARY TO
ALLOW THE ACCURATE CALCULATION CONSISTENT WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES OF THE ROYALTIES DUE TO ORAL DNA, INCLUDING ANY RECORDS REQUIRED TO
CALCULATE ANY ROYALTY DEDUCTIONS OR OTHER ADJUSTMENTS HEREUNDER.  ORAL DNA SHALL
HAVE THE RIGHT TO ENGAGE AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM
REASONABLY ACCEPTABLE TO ILI, WHICH SHALL HAVE THE RIGHT TO AUDIT THE RELEVANT
BOOKS AND RECORDS OF ILI AND ITS RESPECTIVE AFFILIATES AND SUBLICENSEES AS MAY
BE REASONABLY NECESSARY TO DETERMINE AND/OR VERIFY THE AMOUNT OF ROYALTY
PAYMENTS DUE HEREUNDER.  SUCH EXAMINATION SHALL BE CONDUCTED, AND ILI SHALL MAKE
ITS RECORDS AVAILABLE, DURING NORMAL BUSINESS HOURS UPON AT LEAST FIFTEEN (15)
DAYS PRIOR WRITTEN NOTICE, WHICH SHALL TAKE PLACE AT THE FACILITY(IES) WHERE
SUCH RECORDS ARE MAINTAINED.  SUCH AUDIT RIGHTS SHALL NOT BE EXERCISED BY ORAL
DNA MORE THAN ONCE PER CALENDAR YEAR.  EACH SUCH AUDIT SHALL BE LIMITED TO
PERTINENT BOOKS AND RECORDS FOR ANY YEAR ENDING NOT MORE THAN THIRTY-SIX (36)
MONTHS PRIOR TO THE DATE OF REQUEST; PROVIDED, THAT, ORAL DNA SHALL NOT BE
PERMITTED TO AUDIT THE SAME PERIOD OF TIME MORE THAN ONCE.  THE INDEPENDENT
ACCOUNTING FIRM WILL PREPARE AND PROVIDE TO EACH PARTY A WRITTEN REPORT STATING
WHETHER THE ROYALTY REPORTS SUBMITTED AND ROYALTIES PAID ARE CORRECT OR
INCORRECT AND THE SPECIFIC DETAILS CONCERNING ANY DISCREPANCIES AND MAY NOT
REVEAL TO ORAL DNA ANY INFORMATION LEARNED IN THE COURSE OF SUCH AUDIT OTHER
THAN THE AMOUNT OF ANY SUCH DISCREPANCIES.  ORAL DNA AGREES TO HOLD IN STRICT
CONFIDENCE ALL INFORMATION DISCLOSED TO IT, EXCEPT TO THE EXTENT NECESSARY FOR
ORAL DNA TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT OR IF DISCLOSURE IS REQUIRED
BY APPLICABLE LAWS.  IN THE EVENT THERE WAS AN UNDERPAYMENT BY ILI HEREUNDER,
ILI SHALL PROMPTLY (BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER SUCH
PARTY’S RECEIPT OF THE INDEPENDENT AUDITOR’S REPORT SO CORRECTLY CONCLUDING)
MAKE PAYMENT TO ORAL DNA OF ANY SHORTFALL.  IN THE EVENT THAT THERE WAS AN
OVERPAYMENT BY ILI HEREUNDER, ORAL DNA SHALL PROMPTLY (BUT IN NO EVENT LATER
THAN THIRTY (30) DAYS AFTER ORAL DNA’S RECEIPT OF THE INDEPENDENT AUDITOR’S
REPORT SO CORRECTLY CONCLUDING) REFUND TO ILI THE EXCESS AMOUNT.  ORAL DNA SHALL
BEAR THE FULL COST OF SUCH AUDIT UNLESS SUCH AUDIT DISCLOSES AN UNDERREPORTING
BY ILI OF MORE THAN FIVE PERCENT (5%) OF THE AGGREGATE AMOUNT OF ROYALTIES IN
ANY TWELVE (12) MONTH PERIOD, IN WHICH CASE, ILI SHALL REIMBURSE ORAL DNA FOR
ALL COSTS INCURRED BY ORAL DNA IN CONNECTION WITH SUCH EXAMINATION AND AUDIT.


 


4.3                                 OVERDUE PAYMENTS.  ALL PAYMENTS NOT MADE BY
A PARTY WITHIN THE TIME PERIOD SET FORTH IN SECTIONS 4.1.3 AND/OR 4.2.2, AS THE
CASE MAY BE, SHALL BEAR INTEREST AT A RATE OF ONE PERCENT

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

11

--------------------------------------------------------------------------------


 


(1%) PER MONTH FROM THE DUE DATE UNTIL PAID IN FULL OR, IF LESS, THE MAXIMUM
INTEREST RATE PERMITTED BY APPLICABLE LAWS; PROVIDED THAT, IN THE CASE OF AUDIT
ADJUSTMENTS PURSUANT TO SECTIONS 4.2.1 AND 4.2.3, SUCH INTEREST SHALL ONLY BE
PAYABLE TO THE EXTENT OF UNDERPAYMENTS IN EXCESS OF FIVE PERCENT (5%).  ANY SUCH
OVERDUE ROYALTY PAYMENT SHALL, WHEN MADE, BE ACCOMPANIED BY, AND CREDITED FIRST
TO, ALL INTEREST SO ACCRUED.


 


4.4                                 WITHHOLDING TAXES.  ANY PAYMENTS MADE BY
UNDER THIS AGREEMENT SHALL BE FREE AND CLEAR OF ANY TAXES, DUTIES, LEVIES, FEES
OR CHARGES, AND SUCH AMOUNTS SHALL BE REDUCED BY THE AMOUNT REQUIRED TO BE PAID
OR WITHHELD PURSUANT TO ANY APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO,
UNITED STATES FEDERAL, STATE OR LOCAL TAX LAW (“WITHHOLDING TAXES”).  UPON
EITHER PARTY’S REQUEST, THE OTHER PARTY SHALL SUBMIT TO THE REQUESTING PARTY
REASONABLE PROOF OF PAYMENT OF THE WITHHOLDING TAXES TO THE PROPER AUTHORITY,
TOGETHER WITH AN ACCOUNTING OF THE CALCULATIONS OF SUCH TAXES, WITHIN TEN
(10) DAYS AFTER SUCH REQUEST.  THE PARTIES WILL COOPERATE REASONABLY IN
COMPLETING AND FILING DOCUMENTS REQUIRED UNDER THE PROVISIONS OF ANY APPLICABLE
TAX LAWS OR UNDER ANY OTHER APPLICABLE LAWS IN CONNECTION WITH THE MAKING OF ANY
REQUIRED TAX PAYMENT OR WITHHOLDING PAYMENT, OR IN CONNECTION WITH ANY CLAIM TO
A REFUND OF OR CREDIT FOR ANY SUCH PAYMENT.


 

5.                                      TREATMENT OF CONFIDENTIAL INFORMATION.


 


5.1                                 CONFIDENTIALITY.


 


5.1.1                        CONFIDENTIALITY OBLIGATIONS.  ILI AND ORAL DNA EACH
RECOGNIZES THAT THE OTHER PARTY’S CONFIDENTIAL INFORMATION CONSTITUTES HIGHLY
VALUABLE ASSETS OF SUCH OTHER PARTY.  ILI AND ORAL DNA EACH AGREES THAT, SUBJECT
TO SECTION 4.1.2, (A) DURING THE TERM AND FOR AN ADDITIONAL SEVEN (7) YEARS
THEREAFTER IT WILL NOT DISCLOSE, AND WILL CAUSE ITS AFFILIATES AND SUBLICENSEES
NOT TO DISCLOSE, ANY CONFIDENTIAL INFORMATION OF THE OTHER PARTY AND (B) DURING
AND AFTER THE TERM, IT WILL NOT USE, AND WILL CAUSE ITS AFFILIATES NOT TO USE,
ANY CONFIDENTIAL INFORMATION OF THE OTHER PARTY, IN EITHER CASE, EXCEPT AS
EXPRESSLY PERMITTED HEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH PARTY SHALL TAKE SUCH ACTION, AND SHALL CAUSE ITS AFFILIATES AND
SUBLICENSEES TO TAKE SUCH ACTION, TO PRESERVE THE CONFIDENTIALITY OF THE OTHER
PARTY’S CONFIDENTIAL INFORMATION AS SUCH PARTY WOULD CUSTOMARILY TAKE TO
PRESERVE THE CONFIDENTIALITY OF ITS OWN CONFIDENTIAL INFORMATION AND SHALL, IN
ANY EVENT, USE AT LEAST REASONABLE CARE TO PRESERVE THE CONFIDENTIALITY OF THE
OTHER PARTY’S CONFIDENTIAL INFORMATION.


 


5.1.2                        LIMITED DISCLOSURE.  ILI AND ORAL DNA EACH AGREES
THAT DISCLOSURE OF ITS CONFIDENTIAL INFORMATION MAY BE MADE BY THE OTHER PARTY
TO ANY EMPLOYEE, CONSULTANT OR AFFILIATE OF SUCH OTHER PARTY TO ENABLE SUCH
OTHER PARTY TO EXERCISE ITS RIGHTS OR TO CARRY OUT ITS RESPONSIBILITIES UNDER
THIS AGREEMENT; PROVIDED, THAT, ANY SUCH DISCLOSURE OR TRANSFER SHALL ONLY BE
MADE TO PERSONS WHO ARE BOUND BY WRITTEN OBLIGATIONS AS DESCRIBED IN
SECTION 4.1.3.  IN ADDITION, ILI AND ORAL DNA EACH AGREES THAT THE OTHER PARTY
MAY DISCLOSE ITS CONFIDENTIAL INFORMATION (A) ON A NEED-TO-KNOW BASIS TO SUCH
OTHER PARTY’S LEGAL AND FINANCIAL ADVISORS; (B) AS REASONABLY NECESSARY IN
CONNECTION WITH AN ACTUAL OR POTENTIAL (I) PERMITTED SUBLICENSE OF SUCH OTHER
PARTY’S RIGHTS HEREUNDER, (II) DEBT OR EQUITY FINANCING OF SUCH OTHER PARTY OR
(III) PURCHASE BY ANY THIRD PARTY OF ALL OF THE CAPITAL STOCK OR ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF SUCH OTHER PARTY OR ANY MERGER OR
CONSOLIDATION INVOLVING SUCH OTHER PARTY, IF, IN EACH CASE, THE PERSON RECEIVING
SUCH CONFIDENTIAL INFORMATION OF THE OTHER PARTY AGREES IN WRITING TO MAINTAIN
THE

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

12

--------------------------------------------------------------------------------


 


CONFIDENTIALITY OF SUCH CONFIDENTIAL INFORMATION OF THE OTHER PARTY WITH TERMS
AT LEAST AS RESTRICTIVE AS THOSE CONTAINED IN SECTION 4.1.1; (C) AS REASONABLY
NECESSARY TO FILE, PROSECUTE OR MAINTAIN PATENTS OR PATENT APPLICATIONS, OR TO
FILE, PROSECUTE OR DEFEND LITIGATION RELATED TO PATENTS OR PATENT APPLICATIONS,
IN ACCORDANCE WITH THIS AGREEMENT; OR (D) AS REQUIRED BY APPLICABLE LAWS;
PROVIDED, THAT, IN THE CASE OF ANY DISCLOSURE UNDER THIS CLAUSE (D), THE
DISCLOSING PARTY SHALL (I) IF PRACTICABLE, PROVIDE THE OTHER PARTY WITH
REASONABLE ADVANCE NOTICE OF AND AN OPPORTUNITY TO COMMENT ON ANY SUCH REQUIRED
DISCLOSURE, (II) IF REQUESTED BY THE OTHER PARTY, COOPERATE IN ALL REASONABLE
RESPECTS WITH THE OTHER PARTY’S EFFORTS TO OBTAIN CONFIDENTIAL TREATMENT OR A
PROTECTIVE ORDER WITH RESPECT TO ANY SUCH DISCLOSURE, AT THE OTHER PARTY’S
EXPENSE AND (III) USE GOOD FAITH EFFORTS TO INCORPORATE THE COMMENTS OF SUCH
OTHER PARTY IN ANY SUCH DISCLOSURE OR REQUEST FOR CONFIDENTIAL TREATMENT OR A
PROTECTIVE ORDER.


 


5.1.3                        EMPLOYEES AND CONSULTANTS.  ILI AND ORAL DNA EACH
HEREBY REPRESENTS THAT ALL OF ITS EMPLOYEES AND CONSULTANTS, AND ALL OF THE
EMPLOYEES AND CONSULTANTS OF ITS AFFILIATES, WHO PARTICIPATE IN THE ACTIVITIES
CONTEMPLATED BY THIS AGREEMENT OR HAVE ACCESS TO CONFIDENTIAL INFORMATION OF THE
OTHER PARTY ARE OR WILL, PRIOR TO THEIR PARTICIPATION OR ACCESS, BE BOUND BY
WRITTEN OBLIGATIONS TO MAINTAIN SUCH CONFIDENTIAL INFORMATION IN CONFIDENCE AND
NOT TO USE SUCH INFORMATION EXCEPT AS EXPRESSLY PERMITTED HEREUNDER.  EACH PARTY
AGREES TO USE, AND TO CAUSE ITS AFFILIATES TO USE, REASONABLE EFFORTS TO ENFORCE
SUCH OBLIGATIONS.


 


5.2                                 PUBLICITY.  NEITHER PARTY SHALL ISSUE A
PRESS OR NEWS RELEASE OR MAKE ANY SIMILAR PUBLIC ANNOUNCEMENT RELATED TO THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  PRIOR TO THE
EFFECTIVE DATE, THE PARTIES SHALL AGREE UPON THE TIMING AND CONTENT OF AN
INITIAL JOINT PRESS RELEASE RELATING TO THE EXECUTION OF THIS AGREEMENT AND ITS
TERMS.  EXCEPT TO THE EXTENT ALREADY DISCLOSED IN THAT INITIAL PRESS RELEASE,
(I) NO DISCLOSURE OF THE EXISTENCE OF THIS AGREEMENT OR ITS TERMS MAY BE MADE BY
EITHER PARTY, AND (II) NO PARTY SHALL USE THE NAME, TRADEMARK, TRADE NAME OR
LOGO OF THE OTHER PARTY OR ITS EMPLOYEES IN ANY PUBLICITY, NEWS RELEASE OR
PROMOTIONAL MATERIALS RELATING TO THIS AGREEMENT OR ITS SUBJECT MATTER, WITHOUT
THE PRIOR EXPRESS WRITTEN PERMISSION OF THE OTHER PARTY, EXCEPT AS PERMITTED BY
THIS AGREEMENT OR AS MAY BE REQUIRED BY APPLICABLE LAWS OR JUDICIAL ORDER.  THE
PARTY DESIRING TO MAKE ANY SUCH PUBLIC ANNOUNCEMENT SHALL PROVIDE THE OTHER
PARTY WITH A WRITTEN COPY OF THE PROPOSED ANNOUNCEMENT SUFFICIENTLY IN ADVANCE
OF THE PUBLIC RELEASE TO ALLOW SUCH OTHER PARTY TO COMMENT UPON SUCH
ANNOUNCEMENT, PRIOR TO ITS RELEASE.  IN ADDITION TO THE FOREGOING RESTRICTIONS
ON PUBLIC DISCLOSURE, IF EITHER PARTY CONCLUDES THAT A COPY OF THIS AGREEMENT
MUST BE FILED WITH A SECURITIES EXCHANGE OR REGULATORY OR GOVERNMENTAL BODY TO
WHICH THAT PARTY IS SUBJECT, WHEREVER SITUATED, SUCH PARTY SHALL PROVIDE THE
OTHER PARTY WITH A COPY OF THIS AGREEMENT SHOWING ANY SECTIONS AS TO WHICH THE
FILING PARTY PROPOSES TO REQUEST CONFIDENTIAL TREATMENT, WILL PROVIDE THE OTHER
PARTY WITH AN OPPORTUNITY AND A REASONABLE TIME PERIOD TO COMMENT ON ANY SUCH
PROPOSAL AND TO SUGGEST ADDITIONAL PORTIONS OF THE AGREEMENT FOR CONFIDENTIAL
TREATMENT AND WILL TAKE SUCH PARTY’S COMMENTS INTO CONSIDERATION BEFORE FILING
THE AGREEMENT.  IF THE FILING PARTY DISAGREES WITH THE OTHER PARTY’S ADDITIONAL
CONFIDENTIAL TREATMENT REQUEST, THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO
DISCUSS THE MATTER BEFORE THE AGREEMENT IS FILED.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

13

--------------------------------------------------------------------------------


 

6.                                      FILING, PROSECUTION AND MAINTENANCE OF
PATENT RIGHTS


 


6.1                                 PATENT FILING, PROSECUTION AND MAINTENANCE.


 


6.1.1                        LICENSED PATENT RIGHTS.  ILI, ACTING THROUGH PATENT
COUNSEL OR AGENTS OF ITS CHOICE, SHALL BE SOLELY RESPONSIBLE, AT ITS SOLE COST
AND EXPENSE, FOR THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF ALL
LICENSED PATENT RIGHTS.  ALL COSTS AND EXPENSES INCURRED BY ILI IN CONNECTION
WITH THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF LICENSED PATENT
RIGHTS SHALL BE THE SOLE RESPONSIBILITY OF ILI.  AT ILI’S REQUEST AND EXPENSE,
ORAL DNA SHALL COOPERATE WITH ILI IN ALL REASONABLE RESPECTS IN CONNECTION WITH
SUCH PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF LICENSED PATENT RIGHTS.


 


6.1.2                        IMPROVEMENTS.  ORAL DNA, ACTING THROUGH PATENT
COUNSEL OR AGENTS OF ITS CHOICE, SHALL BE SOLELY RESPONSIBLE, AT ITS SOLE COST
AND EXPENSE, FOR THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF ALL
PATENT RIGHTS THAT COVER IMPROVEMENTS (“IMPROVEMENT PATENT RIGHTS”).  ALL COSTS
AND EXPENSES INCURRED BY ORAL DNA IN CONNECTION WITH THE PREPARATION, FILING,
PROSECUTION AND MAINTENANCE OF IMPROVEMENT PATENT RIGHTS SHALL BE THE SOLE
RESPONSIBILITY OF ORAL DNA.  AT ORAL DNA’S REQUEST AND EXPENSE, ILI SHALL
COOPERATE WITH ORAL DNA IN ALL REASONABLE RESPECTS IN CONNECTION WITH SUCH
PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF IMPROVEMENT PATENT RIGHTS. 
NOTHING IN THIS AGREEMENT SHALL OBLIGATE ORAL DNA TO SEEK OR MAINTAIN ANY
IMPROVEMENT PATENT RIGHTS.  IF ORAL DNA DECIDES TO CEASE PROSECUTION OR TO ALLOW
TO LAPSE OF ANY OF THE IMPROVEMENT PATENT RIGHTS IN ANY COUNTRY, ORAL DNA SHALL
INFORM ILI OF SUCH DECISION PROMPTLY AND, IN ANY EVENT, SO AS TO PROVIDE ILI A
REASONABLE AMOUNT OF TIME TO MEET ANY APPLICABLE DEADLINE TO ESTABLISH OR
PRESERVE SUCH IMPROVEMENT PATENT RIGHTS IN SUCH COUNTRY.  ILI SHALL HAVE THE
RIGHT TO ASSUME RESPONSIBILITY FOR CONTINUING THE PROSECUTION OF SUCH
IMPROVEMENT PATENT RIGHTS IN SUCH COUNTRY AND PAYING ANY REQUIRED FEES TO
MAINTAIN SUCH IMPROVEMENT PATENT RIGHTS IN SUCH COUNTRY OR DEFENDING SUCH
IMPROVEMENT PATENT RIGHTS, ALL AT ILI’S SOLE EXPENSE, THROUGH PATENT COUNSEL OR
AGENTS OF ITS CHOICE; PROVIDED, THAT, IN THE EVENT THAT ILI ASSUMES SUCH
RESPONSIBILITY ORAL DNA SHALL (A) ASSIGN ALL OF ITS RIGHT AND INTEREST IN AND TO
SUCH IMPROVEMENT PATENT RIGHTS TO ILI, (B) SHALL PROMPTLY DELIVER TO ILI COPIES
OF ALL NECESSARY FILES RELATED TO THE IMPROVEMENT PATENT RIGHTS WITH RESPECT TO
WHICH RESPONSIBILITY HAS BEEN TRANSFERRED AND (C) SHALL TAKE ALL ACTIONS AND
EXECUTE ALL DOCUMENTS REASONABLY NECESSARY FOR ILI TO ASSUME SUCH PROSECUTION,
MAINTENANCE AND DEFENSE.


 


6.2                                 LEGAL ACTIONS.


 


6.2.1                        THIRD PARTY INFRINGEMENT.


 

(A)                                  INFRINGEMENT NOTICE.  IN THE EVENT EITHER
PARTY BECOMES AWARE OF ANY POSSIBLE INFRINGEMENT OF ANY LICENSED PATENT RIGHTS
OR IMPROVEMENT PATENT RIGHTS (AN “INFRINGEMENT”), THAT PARTY SHALL PROMPTLY
NOTIFY THE OTHER PARTY AND PROVIDE IT WITH ALL DETAILS OF SUCH INFRINGEMENT OF
WHICH IT IS AWARE (EACH, AN “INFRINGEMENT NOTICE”).  ILI SHALL HAVE THE SOLE
RIGHT AND OPTION TO ELIMINATE ANY SUCH INFRINGEMENT OF THE LICENSED PATENT
RIGHTS BY REASONABLE STEPS, WHICH MAY INCLUDE THE INSTITUTION OF LEGAL
PROCEEDINGS OR OTHER ACTION.  ALL COSTS, INCLUDING WITHOUT LIMITATION ATTORNEYS’
FEES, RELATING TO SUCH LEGAL PROCEEDINGS OR OTHER ACTION SHALL BE BORNE BY ILI. 
ORAL DNA SHALL HAVE THE SOLE RIGHT AND OPTION TO ELIMINATE ANY SUCH INFRINGEMENT
OF THE IMPROVEMENT PATENT RIGHTS BY REASONABLE STEPS, WHICH MAY INCLUDE THE
INSTITUTION OF LEGAL PROCEEDINGS OR OTHER ACTION.  ALL COSTS, INCLUDING WITHOUT
LIMITATION ATTORNEYS’ FEES, RELATING TO SUCH LEGAL PROCEEDINGS OR OTHER ACTION
SHALL BE BORNE BY ORAL DNA.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

14

--------------------------------------------------------------------------------


 

(B)                                 COOPERATION.  IN ANY ACTION, SUIT OR
PROCEEDING INSTITUTED UNDER THIS SECTION 6.2.1, EACH PARTY SHALL COOPERATE WITH
AND ASSIST THE OTHER PARTY IN ALL REASONABLE RESPECTS.  UPON THE REASONABLE
REQUEST OF A PARTY, THE OTHER PARTY SHALL JOIN SUCH ACTION, SUIT OR LEGAL
PROCEEDING AND SHALL BE REPRESENTED USING COUNSEL OF ITS OWN CHOICE, AT THE
REQUESTING PARTY’S EXPENSE.

 

(C)                                  RECOVERIES.  ANY AMOUNTS RECOVERED PURSUANT
TO SECTION 6.2.1(A) WITH RESPECT TO LICENSED PATENT RIGHTS, WHETHER BY
SETTLEMENT OR JUDGMENT, SHALL BE ALLOCATED IN THE FOLLOWING ORDER:  (I) FIRST,
TO REIMBURSE ILI AND ORAL DNA FOR THEIR REASONABLE OUT-OF-POCKET EXPENSES IN
MAKING SUCH RECOVERY (WHICH AMOUNTS SHALL BE ALLOCATED PRO RATA ACCORDING TO
SUCH EXPENSES IF INSUFFICIENT TO COVER THE TOTALITY OF SUCH EXPENSES); AND
(II) ONE HUNDRED PERCENT (100%) TO ILI.  ANY AMOUNTS RECOVERED PURSUANT TO
SECTION 6.2.1(A) WITH RESPECT TO IMPROVEMENT PATENT RIGHTS, WHETHER BY
SETTLEMENT OR JUDGMENT, SHALL BE ALLOCATED IN THE FOLLOWING ORDER:  (I) FIRST,
TO REIMBURSE ORAL DNA AND ILI FOR THEIR REASONABLE OUT-OF-POCKET EXPENSES IN
MAKING SUCH RECOVERY (WHICH AMOUNTS SHALL BE ALLOCATED PRO RATA ACCORDING TO
SUCH EXPENSES IF INSUFFICIENT TO COVER THE TOTALITY OF SUCH EXPENSES); AND
(II) ONE HUNDRED PERCENT (100%) TO ORAL DNA.

 


6.2.2                        DEFENSE OF CLAIMS.  IN THE EVENT THAT ANY ACTION,
SUIT OR PROCEEDING IS BROUGHT AGAINST EITHER PARTY OR ANY AFFILIATE OR
SUBLICENSEE OF EITHER PARTY ALLEGING THE INFRINGEMENT OF THE TECHNOLOGY OR
PATENT RIGHTS OF A THIRD PARTY BY REASON OF THE USE BY ORAL DNA OF THE LICENSED
TECHNOLOGY OR LICENSED PATENT RIGHTS TO MANUFACTURE, DISTRIBUTE OR SELL ANY
LICENSED PRODUCT:  (A) ILI SHALL HAVE THE RIGHT TO DEFEND SUCH ACTION, SUIT OR
PROCEEDING AT ITS SOLE EXPENSE; (B) ORAL DNA SHALL HAVE THE RIGHT TO SEPARATE
COUNSEL AT ITS OWN EXPENSE IN ANY SUCH ACTION, SUIT OR PROCEEDING; AND (C) THE
PARTIES SHALL COOPERATE WITH EACH OTHER IN ALL REASONABLE RESPECTS IN ANY SUCH
ACTION, SUIT OR PROCEEDING.  IN THE EVENT THAT ANY ACTION, SUIT OR PROCEEDING IS
BROUGHT AGAINST EITHER PARTY OR ANY AFFILIATE OR SUBLICENSEE OF EITHER PARTY
ALLEGING THE INFRINGEMENT OF THE TECHNOLOGY OR PATENT RIGHTS OF A THIRD PARTY BY
REASON OF THE USE BY ILI OF THE IMPROVEMENT PATENT RIGHTS:  (A) ORAL DNA SHALL
HAVE THE RIGHT BUT NOT THE OBLIGATION TO DEFEND SUCH ACTION, SUIT OR PROCEEDING
AT ITS SOLE EXPENSE; (B) ILI SHALL HAVE THE RIGHT TO SEPARATE COUNSEL AT ITS OWN
EXPENSE IN ANY SUCH ACTION, SUIT OR PROCEEDING; AND (C) THE PARTIES SHALL
COOPERATE WITH EACH OTHER IN ALL REASONABLE RESPECTS IN ANY SUCH ACTION, SUIT OR
PROCEEDING. EACH PARTY SHALL PROVIDE THE OTHER PARTY WITH PROMPT WRITTEN NOTICE
OF THE COMMENCEMENT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OR OF ANY ALLEGATION
OF INFRINGEMENT OF WHICH SUCH PARTY BECOMES AWARE, AND SHALL PROMPTLY FURNISH
THE OTHER PARTY WITH A COPY OF EACH COMMUNICATION RELATING TO THE ALLEGED
INFRINGEMENT THAT IS RECEIVED BY SUCH PARTY.


 

7.                                      TERM AND TERMINATION


 


7.1                                 TERM.  THIS AGREEMENT SHALL COMMENCE ON THE
EFFECTIVE DATE AND SHALL CONTINUE IN FULL FORCE AND EFFECT FOR A PERIOD OF
THIRTY (30) MONTHS; PROVIDED, THAT, IF AGGREGATE PRODUCT SALES OVER THE
APPLICABLE MEASUREMENT PERIOD ARE EQUAL TO AT LEAST [***] ([***]) LICENSED
PRODUCTS, ON AN ANNUALIZED BASIS, THE TERM OF THIS AGREEMENT SHALL AUTOMATICALLY
BE EXTENDED FOR AN ADDITIONAL PERIOD OF TWO (2) YEARS WITHOUT ANY FURTHER ACTION
OF EITHER PARTY, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF
THIS ARTICLE 7 (SUCH PERIOD, AS SO EXTENDED, THE “TERM”).  UPON EXPIRATION OF
THE TERM, THIS AGREEMENT SHALL TERMINATE WITHOUT FURTHER ACTION OF EITHER PARTY.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

15

--------------------------------------------------------------------------------


 


7.2                                 TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME BY EITHER PARTY AS FOLLOWS:


 


7.2.1                        RIGHT OF ILI TO TERMINATE.  ILI MAY TERMINATE THIS
AGREEMENT BY PROVIDING NOT LESS THAN SIX (6) MONTHS’ WRITTEN NOTICE TO ORAL DNA
IN THE EVENT THAT AGGREGATE PRODUCT SALES OVER THE APPLICABLE MEASUREMENT PERIOD
ARE NOT EQUAL TO AT LEAST [***] [***] LICENSED PRODUCTS, ON AN ANNUALIZED BASIS.


 


7.2.2                        TERMINATION FOR BREACH.  EXCEPT AS SET FORTH
HEREIN, EITHER PARTY MAY TERMINATE THIS AGREEMENT, EFFECTIVE IMMEDIATELY UPON
WRITTEN NOTICE TO THE OTHER PARTY, FOR A BREACH BY THE OTHER PARTY OF ANY
MATERIAL TERM OF THIS AGREEMENT THAT REMAINS UNCURED NINETY (90) DAYS
(FORTY-FIVE (45) DAYS IN THE EVENT THAT THE BREACH IS A FAILURE OF ORAL DNA TO
MAKE ANY PAYMENT WHEN REQUIRED HEREUNDER) AFTER THE NON-BREACHING PARTY FIRST
GIVES WRITTEN NOTICE OF SUCH BREACH TO THE OTHER PARTY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREIN, (A) IF THE ASSERTED BREACH IS CURED
OR SHOWN TO BE NON-EXISTENT TO THE REASONABLE SATISFACTION OF BOTH PARTIES
WITHIN THE APPLICABLE CURE PERIOD, THE NOTICE OF BREACH HEREUNDER SHALL BE
DEEMED AUTOMATICALLY WITHDRAWN; AND (B) A MATERIAL BREACH BY A PARTY SHALL NOT
GIVE RISE TO THE TERMINATION RIGHT UNDER THIS SECTION 7.2.2 TO THE EXTENT SUCH
MATERIAL BREACH ARISES FROM A FORCE MAJEURE EVENT AS DESCRIBED IN SECTION 10.11;
PROVIDED, THAT, THE PARTY BREACHING THIS AGREEMENT SHALL HAVE THE BURDEN OF
DEMONSTRATING THE OCCURRENCE OF A FORCE MAJEURE, THE RECOGNITION OF WHICH SHALL
NOT BE UNREASONABLY WITHHELD BY THE OTHER PARTY.  NOTWITHSTANDING THE FOREGOING,
A PARTY MAY NOT TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 7.2.2 AT A
TIME WHEN SUCH PARTY HAS COMMITTED A BREACH OF A MATERIAL TERM OF THIS AGREEMENT
WHICH REMAINS UNCURED.


 


7.2.3                        TERMINATION FOR INSOLVENCY.  IN THE EVENT THAT
EITHER PARTY FILES FOR PROTECTION UNDER BANKRUPTCY LAWS, MAKES AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, APPOINTS OR SUFFERS APPOINTMENT OF A RECEIVER OR
TRUSTEE OVER ITS PROPERTY, FILES A PETITION UNDER ANY BANKRUPTCY OR INSOLVENCY
ACT OR HAS ANY SUCH PETITION FILED AGAINST IT WHICH IS NOT DISCHARGED WITHIN
SIXTY (60) DAYS OF THE FILING THEREOF, THEN THE OTHER PARTY MAY TERMINATE THIS
AGREEMENT EFFECTIVE IMMEDIATELY UPON WRITTEN NOTICE TO SUCH PARTY.  IN
CONNECTION THEREWITH, ALL RIGHTS AND LICENSES GRANTED UNDER THIS AGREEMENT ARE,
AND SHALL BE DEEMED TO BE, FOR PURPOSES OF SECTION 365(N) OF THE UNITED STATES
BANKRUPTCY CODE, LICENSES OF RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED UNDER
SECTION 101 OF THE UNITED STATES BANKRUPTCY CODE.  IN THE EVENT THAT EITHER
PARTY UNDERGOES A VOLUNTARY DISSOLUTION OR WINDING-UP OF ITS AFFAIRS, THEN THE
OTHER PARTY MAY TERMINATE THIS AGREEMENT EFFECTIVE IMMEDIATELY UPON WRITTEN
NOTICE TO SUCH PARTY.


 


7.3                                 CONSEQUENCES OF TERMINATION OF AGREEMENT. 
IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 7.2, THE
FOLLOWING PROVISIONS SHALL APPLY, AS APPLICABLE.


 


7.3.1                        TERMINATION BY ILI UNDER SECTION 7.2.1.  IF THIS
AGREEMENT IS TERMINATED BY ILI PURSUANT TO SECTION 7.2.1:


 

(A)                                  THE LICENSE GRANTED BY ILI TO ORAL DNA
PURSUANT TO SECTION 2.1 SHALL IMMEDIATELY TERMINATE; AND

 

(B)                                 THE LICENSE GRANTED BY ORAL DNA TO ILI
PURSUANT TO SECTION 2.3 SHALL SURVIVE; AND

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

16

--------------------------------------------------------------------------------


 

(C)                                  EACH PARTY SHALL PROMPTLY RETURN OR DESTROY
ALL CONFIDENTIAL INFORMATION OF THE OTHER PARTY THAT ARE NOT SUBJECT TO A
CONTINUING LICENSE HEREUNDER; PROVIDED THAT EACH PARTY MAY RETAIN ONE COPY OF
THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY IN ITS ARCHIVES SOLELY FOR THE
PURPOSE OF ESTABLISHING THE CONTENTS THEREOF AND ENSURING COMPLIANCE WITH ITS
OBLIGATIONS HEREUNDER.

 


7.3.2                        TERMINATION PURSUANT TO SECTION 7.2.2 OR
SECTION 7.2.3.  IF THIS AGREEMENT IS TERMINATED BY ORAL DNA OR ILI PURSUANT TO
SECTION 7.2.2 OR SECTION 7.2.3, UNLESS PROHIBITED BY APPLICABLE LAWS:


 

(A)                                  THE LICENSE SET FORTH IN SECTION 2.1 SHALL
SURVIVE SOLELY AS APPLIED TO LICENSED PRODUCTS BEING PROVIDED BY ORAL DNA AS OF
THE EFFECTIVE DATE OF TERMINATION, SUBJECT TO ORAL DNA’S CONTINUED PAYMENT OF
ALL PAYMENTS UNDER AND IN ACCORDANCE WITH THIS AGREEMENT WITH RESPECT THERETO;

 

(B)                                 THE LICENSE GRANTED BY ORAL DNA TO ILI
PURSUANT TO SECTION 2.3 SHALL SURVIVE; AND

 

(C)                                  EACH PARTY SHALL PROMPTLY RETURN ALL
CONFIDENTIAL INFORMATION OF THE OTHER PARTY THAT ARE NOT SUBJECT TO A CONTINUING
LICENSE HEREUNDER; PROVIDED THAT EACH PARTY MAY RETAIN ONE COPY OF THE
CONFIDENTIAL INFORMATION OF THE OTHER PARTY IN ITS ARCHIVES SOLELY FOR THE
PURPOSE OF ESTABLISHING THE CONTENTS THEREOF AND ENSURING COMPLIANCE WITH ITS
OBLIGATIONS HEREUNDER.

 


7.4                                 SURVIVING PROVISIONS.  TERMINATION OR
EXPIRATION OF THIS AGREEMENT FOR ANY REASON SHALL BE WITHOUT PREJUDICE TO:


 

(A)                                  THE RIGHTS AND OBLIGATIONS OF THE PARTIES
PROVIDED IN SECTIONS 7.4, 9.1, 9.2, 9.3, 9.4 AND 9.5 AND ARTICLES 5 AND 10
(INCLUDING ALL OTHER SECTIONS OR ARTICLES REFERENCED IN ANY SUCH SECTION OR
ARTICLE AND INCLUDING ARTICLE 1), ALL OF WHICH SHALL SURVIVE SUCH TERMINATION;

 

(B)                                 ILI’S RIGHTS TO RECEIVE PRODUCT PAYMENTS FOR
THE DURATION OF ANY APPLICABLE PRODUCT PAYMENT TERM; AND

 

(C)                                  ANY OTHER RIGHTS OR REMEDIES PROVIDED AT
LAW OR EQUITY WHICH EITHER PARTY MAY OTHERWISE HAVE.

 

8.                                      REPRESENTATIONS AND WARRANTIES


 


8.1                                 MUTUAL REPRESENTATIONS AND WARRANTIES.  ILI
AND ORAL DNA EACH REPRESENTS AND WARRANTS TO THE OTHER, AS OF THE EFFECTIVE
DATE, AS FOLLOWS:


 


8.1.1                        ORGANIZATION.  IT IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, AND HAS ALL REQUISITE POWER AND AUTHORITY, CORPORATE OR OTHERWISE,
TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

17

--------------------------------------------------------------------------------


 


8.1.2                        AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE PERFORMANCE BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND WILL NOT VIOLATE
(A) SUCH PARTY’S CERTIFICATE OR ARTICLES OF INCORPORATION OR BYLAWS, (B) ANY
AGREEMENT, INSTRUMENT OR CONTRACTUAL OBLIGATION TO WHICH SUCH PARTY IS BOUND IN
ANY MATERIAL RESPECT, (C) ANY REQUIREMENT OF ANY APPLICABLE LAWS, OR (D) ANY
ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD OF ANY COURT
OR GOVERNMENTAL AGENCY PRESENTLY IN EFFECT APPLICABLE TO SUCH PARTY.


 


8.1.3                        BINDING AGREEMENT.  THIS AGREEMENT IS A LEGAL,
VALID AND BINDING OBLIGATION OF SUCH PARTY ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS AND CONDITIONS.


 


8.1.4                        NO INCONSISTENT OBLIGATION.  IT IS NOT UNDER ANY
OBLIGATION, CONTRACTUAL OR OTHERWISE, TO ANY PERSON THAT CONFLICTS WITH OR IS
INCONSISTENT IN ANY RESPECT WITH THE TERMS OF THIS AGREEMENT OR THAT WOULD
IMPEDE THE DILIGENT AND COMPLETE FULFILLMENT OF ITS OBLIGATIONS HEREUNDER.


 


8.2                                 ADDITIONAL REPRESENTATIONS OF ILI.  ILI
FURTHER REPRESENTS AND WARRANTS TO ORAL DNA, AS OF THE EFFECTIVE DATE, AS
FOLLOWS:


 


8.2.1                        LICENSED PATENT RIGHTS.  ALL LICENSED PATENT RIGHTS
LISTED ON EXHIBIT A AS OF THE EFFECTIVE DATE ARE EXISTING AND, TO ILI’S
KNOWLEDGE, NO SUCH LICENSED PATENT RIGHTS ARE INVALID OR UNENFORCEABLE.


 


8.2.2                        CLAIMS OR JUDGMENTS.  THERE ARE NO CLAIMS, JUDGMENT
OR SETTLEMENTS AGAINST ILI PENDING, OR TO ILI’S KNOWLEDGE, THREATENED, THAT
INVALIDATE OR SEEK TO INVALIDATE THE LICENSED PATENT RIGHTS LISTED ON EXHIBIT A
AS OF THE EFFECTIVE DATE.


 


8.2.3                        RIGHT TO TECHNOLOGY.  ILI HAS THE RIGHT TO GRANT
THE LICENSES UNDER THE LICENSED PATENT RIGHTS PURSUANT TO THIS AGREEMENT.


 


8.2.4                        NO INFRINGEMENT.  TO ILI’S KNOWLEDGE, NO THIRD
PARTY IS INFRINGING, OR THREATENING TO INFRINGE, THE LICENSED PATENT RIGHTS. 
THE USE OF LICENSED PATENT RIGHTS AS PROVIDED UNDER THIS AGREEMENT FOR THE
MANUFACTURE, DISTRIBUTION OR SALE OF LICENSED PRODUCTS DOES NOT INFRINGE THE
PATENT RIGHTS OF ANY THIRD PARTY, NOR HAS ILI RECEIVED ANY WRITTEN NOTICE
ALLEGING SUCH INFRINGEMENT.


 

9.                                      INDEMNIFICATION


 


9.1                                 INDEMNIFICATION OF ORAL DNA BY ILI.  ILI
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS ORAL DNA, ITS AFFILIATES, THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, AND THEIR RESPECTIVE
SUCCESSORS, HEIRS AND ASSIGNS (COLLECTIVELY, THE “ORAL DNA INDEMNITEES”),
AGAINST ALL LIABILITIES, DAMAGES, LOSSES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES OF LITIGATION)
(COLLECTIVELY, “LOSSES”) INCURRED BY OR IMPOSED UPON THE ORAL DNA INDEMNITEES,
OR ANY ONE OF THEM, AS A DIRECT RESULT OF CLAIMS, SUITS, ACTIONS, DEMANDS OR
JUDGMENTS OF THIRD PARTIES, INCLUDING WITHOUT LIMITATION PERSONAL INJURY AND
PRODUCT LIABILITY CLAIMS AND CLAIMS OF SUPPLIERS AND ILI EMPLOYEES
(COLLECTIVELY, “CLAIMS”), ARISING OUT OF (A) THE MATERIAL BREACH BY ILI OF THIS
AGREEMENT (INCLUDING ANY MATERIAL BREACH OF ANY REPRESENTATION OF ILI IN
SECTION 8.2) OR (B) THE CONDUCT BY ILI OF THE ADDITIONAL TESTING SERVICES,
EXCEPT WITH

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

18

--------------------------------------------------------------------------------


 


RESPECT TO ANY CLAIM OR LOSSES THAT RESULT FROM A MATERIAL BREACH OF THIS
AGREEMENT BY, OR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF, ORAL DNA;
PROVIDED, THAT, WITH RESPECT TO ANY CLAIM FOR WHICH ILI HAS AN OBLIGATION TO ANY
ORAL DNA INDEMNITEE PURSUANT TO THIS SECTION 9.1 AND ORAL DNA HAS AN OBLIGATION
TO ANY ILI INDEMNITEE PURSUANT TO SECTION 9.2, EACH PARTY SHALL INDEMNIFY EACH
OF THE OTHER PARTY’S INDEMNITEES FOR ITS LOSSES TO THE EXTENT OF ITS
RESPONSIBILITY, RELATIVE TO THE OTHER PARTY, FOR THE FACTS UNDERLYING THE CLAIM.


 


9.2                                 INDEMNIFICATION OF ILI BY ORAL DNA.  ORAL
DNA SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS ILI, ITS AFFILIATES, THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, AND THEIR RESPECTIVE
SUCCESSORS, HEIRS AND ASSIGNS (THE “ILI INDEMNITEES”), AGAINST ANY LOSSES
INCURRED BY OR IMPOSED UPON THE ILI INDEMNITEES, OR ANY ONE OF THEM, AS A DIRECT
RESULT OF CLAIMS ARISING OUT OF (A) THE MATERIAL BREACH BY ORAL DNA OF THIS
AGREEMENT; OR (B) THE MANUFACTURE, DISTRIBUTION OR SALE (INCLUDING, WITHOUT
LIMITATION, THE MANUFACTURE, DISTRIBUTION, PROMOTION, IMPORT, SALE OR USE BY ANY
PERSON) OF ANY LICENSED PRODUCT BY ORAL DNA OR ANY OF ITS AFFILIATES,
SUBLICENSEES, DISTRIBUTORS OR AGENTS, EXCEPT WITH RESPECT TO ANY CLAIM OR LOSSES
THAT RESULT FROM A BREACH OF THIS AGREEMENT BY, OR THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF, ILI; PROVIDED, THAT, WITH RESPECT TO ANY CLAIM FOR WHICH
ILI HAS AN OBLIGATION TO ANY ORAL DNA INDEMNITEE PURSUANT TO SECTION 9.1 AND
ORAL DNA HAS AN OBLIGATION TO ANY ILI INDEMNITEE PURSUANT TO THIS SECTION 9.2,
EACH PARTY SHALL INDEMNIFY EACH OF THE OTHER PARTY’S INDEMNITEES FOR ITS LOSSES
TO THE EXTENT OF ITS RESPONSIBILITY, RELATIVE TO THE OTHER PARTY, FOR THE FACTS
UNDERLYING THE CLAIM.


 


9.3                                 CONDITIONS TO INDEMNIFICATION.  A PERSON
SEEKING RECOVERY UNDER THIS ARTICLE 9 (THE “INDEMNIFIED PARTY”) IN RESPECT OF A
CLAIM SHALL GIVE PROMPT NOTICE OF SUCH CLAIM TO THE PARTY FROM WHICH RECOVERY IS
SOUGHT (THE “INDEMNIFYING PARTY”) AND; PROVIDED THAT THE INDEMNIFYING PARTY IS
NOT CONTESTING ITS OBLIGATION UNDER THIS ARTICLE 9, SHALL PERMIT THE
INDEMNIFYING PARTY TO CONTROL ANY LITIGATION RELATING TO SUCH CLAIM AND THE
DISPOSITION OF SUCH CLAIM; PROVIDED THAT THE INDEMNIFYING PARTY SHALL (A) ACT
REASONABLY AND IN GOOD FAITH WITH RESPECT TO ALL MATTERS RELATING TO THE
SETTLEMENT OR DISPOSITION OF SUCH CLAIM AS THE SETTLEMENT OR DISPOSITION RELATES
TO SUCH INDEMNIFIED PARTY AND (B) NOT SETTLE OR OTHERWISE RESOLVE SUCH CLAIM
WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INDEMNIFIED PARTY (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED).  EACH INDEMNIFIED PARTY
SHALL COOPERATE WITH THE INDEMNIFYING PARTY IN ITS DEFENSE OF ANY SUCH CLAIM IN
ALL REASONABLE RESPECTS AND SHALL HAVE THE RIGHT TO BE PRESENT IN PERSON OR
THROUGH COUNSEL AT ALL LEGAL PROCEEDINGS WITH RESPECT TO SUCH CLAIM.


 


9.4                                 WARRANTY DISCLAIMER.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH
RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF
THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE AND NONINFRINGEMENT.


 


9.5                                 LIMITED LIABILITY.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY OR ANY OF ITS AFFILIATES FOR (I) ANY SPECIAL, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

19

--------------------------------------------------------------------------------


 


LOST PROFITS OR LOST REVENUES, OR (II) COST OF PROCUREMENT OF SUBSTITUTE GOODS,
TECHNOLOGY OR SERVICES, WHETHER UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY.


 

10.                               MISCELLANEOUS


 


10.1                           NOTICES.  ALL NOTICES AND COMMUNICATIONS SHALL BE
IN WRITING AND DELIVERED PERSONALLY OR BY COURIER OR MAILED VIA CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS, OR TO SUCH OTHER ADDRESS AS MAY
BE DESIGNATED FROM TIME TO TIME:


 

If to ILI:

Interleukin Genetics, Inc.

 

135 Beaver Street

 

Waltham, MA 02452

 

Tel: 781-419-4742

 

Fax: 781-398-0720

 

Attention: Partha Paul

 

 

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

One Financial Center

 

Boston, MA 02111

 

Tel.: 617-542-6000

 

Fax: 617-542-2241

 

Attention: John J. Cheney, Esq.

 

 

If to Oral DNA:

214 Overlook Circle, Suite 120

 

Brentwood, TN 37027

 

Tel.: 877-577-9055

 

Fax: 615-624-2826

 

Attn: Brian Carr

 

 

with a copy to:

H3GM

 

1800 Regions Center

 

315 Deaderick Street

 

Tel: 615-256-0500

 

Fax: 615-251-1056

 

Attention: David Cox

 

Except as otherwise expressly provided in this Agreement or mutually agreed by
the Parties in writing, any notice, communication or document (excluding
payment) required to be given or made shall be deemed given or made and
effective upon actual receipt or, if earlier, (a) three (3) business days after
deposit with an internationally-recognized overnight express courier with
changes prepaid, or (b) five (5) business days after mailed by certified,
registered or regular mail, postage prepaid, in each case addressed to a Parties
at its address stated above or to such other address as such Party may designate
by written notice given in accordance with this Section 10.1.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

20

--------------------------------------------------------------------------------



 


10.2                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (USA),
WITHOUT REGARD TO THE APPLICATION OF PRINCIPLES OF CONFLICTS OF LAW.


 


10.3                           DISPUTES.


 


10.3.1                  NEGOTIATION.  THE PARTIES RECOGNIZE THAT A BONA FIDE
DISPUTE AS TO CERTAIN MATTERS MAY FROM TIME TO TIME ARISE DURING THE TERM OF
THIS AGREEMENT THAT RELATES TO EITHER PARTY’S RIGHTS AND/OR OBLIGATIONS
HEREUNDER (“DISPUTED MATTER”).  IN THE EVENT OF THE OCCURRENCE OF SUCH A
DISPUTED MATTER, EITHER PARTY MAY, BY WRITTEN NOTICE TO THE OTHER PARTY, HAVE
SUCH DISPUTED MATTER REFERRED TO THEIR RESPECTIVE DESIGNATED SENIOR OFFICERS. 
IN THE EVENT THE DESIGNATED SENIOR OFFICERS ARE NOT ABLE TO RESOLVE SUCH
DISPUTED MATTER WITHIN THIRTY (30) DAYS OF THE DATE OF SUCH WRITTEN NOTICE,
EITHER PARTY MAY INVOKE THE PROVISIONS OF SECTION 10.3.2.


 


10.3.2                  ARBITRATION.  SUBJECT TO SECTION 10.3.1, ANY DISPUTED
MATTER INITIATED BY EITHER PARTY ARISING OUT OF, RESULTING FROM OR RELATING TO
THIS AGREEMENT, OR THE PERFORMANCE BY EITHER PARTY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT (OTHER THAN BONA FIDE THIRD PARTY ACTIONS OR PROCEEDINGS FILED OR
INSTITUTED IN AN ACTION OR PROCEEDING BY A THIRD PARTY AGAINST A PARTY), WHETHER
BEFORE OR AFTER TERMINATION OF THIS AGREEMENT, SHALL BE FINALLY RESOLVED BY
BINDING ARBITRATION.  WHENEVER A PARTY SHALL DECIDE TO INSTITUTE ARBITRATION
PROCEEDINGS, IT SHALL GIVE WRITTEN NOTICE TO THAT EFFECT TO THE OTHER PARTY. 
ANY SUCH ARBITRATION SHALL BE CONDUCTED UNDER THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION BY A PANEL OF THREE ARBITRATORS
APPOINTED IN ACCORDANCE WITH SUCH RULES.  ANY SUCH ARBITRATION SHALL BE HELD IN
WILMINGTON, DELAWARE.  THE METHOD AND MANNER OF DISCOVERY IN ANY SUCH
ARBITRATION PROCEEDING SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE. 
THE ARBITRATORS SHALL HAVE THE AUTHORITY TO GRANT INJUNCTIONS AND/OR SPECIFIC
PERFORMANCE AND TO ALLOCATE BETWEEN THE PARTIES THE COSTS OF ARBITRATION IN SUCH
EQUITABLE MANNER AS THEY DETERMINE.  JUDGMENT UPON THE AWARD SO RENDERED MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION OR APPLICATION MAY BE MADE TO SUCH
COURT FOR JUDICIAL ACCEPTANCE OF ANY AWARD AND AN ORDER OF ENFORCEMENT, AS THE
CASE MAY BE.  IN NO EVENT SHALL A DEMAND FOR ARBITRATION BE MADE AFTER THE DATE
WHEN INSTITUTION OF A LEGAL OR EQUITABLE PROCEEDING BASED UPON SUCH CLAIM,
DISPUTE OR OTHER MATTER IN QUESTION WOULD BE BARRED BY THE APPLICABLE STATUTE OF
LIMITATIONS.


 


10.4                           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.


 


10.5                           HEADINGS.  SECTION AND SUBSECTION HEADINGS ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT FORM A PART OF THIS
AGREEMENT.


 


10.6                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND BOTH OF WHICH, TOGETHER, SHALL CONSTITUTE A SINGLE AGREEMENT.


 


10.7                           AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE
AMENDED, MODIFIED, SUPERSEDED OR CANCELED, AND ANY OF THE TERMS OF THIS
AGREEMENT MAY BE WAIVED, ONLY BY A WRITTEN INSTRUMENT EXECUTED BY EACH PARTY OR,
IN THE CASE OF WAIVER, BY THE PARTY OR PARTIES WAIVING COMPLIANCE.  THE DELAY OR
FAILURE OF EITHER PARTY AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY
PROVISIONS

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

21

--------------------------------------------------------------------------------


 


SHALL IN NO MANNER AFFECT THE RIGHTS AT A LATER TIME TO ENFORCE THE SAME.  NO
WAIVER BY EITHER PARTY OF ANY CONDITION OR OF THE BREACH OF ANY TERM CONTAINED
IN THIS AGREEMENT, WHETHER BY CONDUCT, OR OTHERWISE, IN ANY ONE OR MORE
INSTANCES, SHALL BE DEEMED TO BE, OR CONSIDERED AS, A FURTHER OR CONTINUING
WAIVER OF ANY SUCH CONDITION OR OF THE BREACH OF SUCH TERM OR ANY OTHER TERM OF
THIS AGREEMENT.


 


10.8                           NO THIRD PARTY BENEFICIARIES.  EXCEPT AS SET
FORTH IN SECTIONS 9.1 AND 9.2, NO THIRD PARTY (INCLUDING, WITHOUT LIMITATION,
EMPLOYEES OF EITHER PARTY) SHALL HAVE OR ACQUIRE ANY RIGHTS BY REASON OF THIS
AGREEMENT.


 


10.9                           PURPOSES AND SCOPE.  THE PARTIES HERETO
UNDERSTAND AND AGREE THAT THIS LICENSE AGREEMENT IS LIMITED TO THE ACTIVITIES,
RIGHTS AND OBLIGATIONS AS SET FORTH IN THIS AGREEMENT. NOTHING IN THIS AGREEMENT
SHALL BE CONSTRUED (A) TO CREATE OR IMPLY A GENERAL PARTNERSHIP BETWEEN THE
PARTIES; (B) TO MAKE EITHER PARTY THE AGENT OF THE OTHER FOR ANY PURPOSE; (C) TO
ALTER, AMEND, SUPERSEDE OR VITIATE ANY OTHER ARRANGEMENTS BETWEEN THE PARTIES
WITH RESPECT TO ANY SUBJECT MATTERS NOT COVERED HEREUNDER; (D) TO GIVE EITHER
PARTY THE RIGHT TO BIND THE OTHER; (E) TO CREATE ANY DUTIES OR OBLIGATIONS
BETWEEN THE PARTIES EXCEPT AS EXPRESSLY SET FORTH HEREIN; OR (F) TO GRANT ANY
DIRECT OR IMPLIED LICENSES OR ANY OTHER RIGHT OTHER THAN AS EXPRESSLY SET FORTH
HEREIN.


 


10.10                     ASSIGNMENT AND SUCCESSORS.  NEITHER THIS AGREEMENT NOR
ANY OBLIGATION OF A PARTY HEREUNDER MAY BE ASSIGNED BY EITHER PARTY WITHOUT THE
CONSENT OF THE OTHER WHICH SHALL NOT BE UNREASONABLY WITHHELD, EXCEPT THAT EACH
PARTY MAY ASSIGN THIS AGREEMENT AND THE RIGHTS, OBLIGATIONS AND INTERESTS OF
SUCH PARTY, IN WHOLE OR IN PART, TO ANY OF ITS AFFILIATES, AND TO ANY THIRD
PARTY PURCHASER OF ALL OF THE CAPITAL STOCK OF SUCH PARTY OR ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS IN THE LINE OF BUSINESS TO WHICH THIS AGREEMENT
PERTAINS OR TO ANY SUCCESSOR CORPORATION RESULTING FROM ANY MERGER OR
CONSOLIDATION OF SUCH PARTY WITH OR INTO SUCH CORPORATION.


 


10.11                     FORCE MAJEURE EVENT.  NEITHER ORAL DNA NOR ILI SHALL
BE LIABLE FOR FAILURE OF OR DELAY IN PERFORMING OBLIGATIONS SET FORTH IN THIS
AGREEMENT, AND NEITHER SHALL BE DEEMED IN BREACH OF ITS OBLIGATIONS, IF SUCH
FAILURE OR DELAY IS DUE TO A FORCE MAJEURE EVENT.  IN EVENT OF SUCH FORCE
MAJEURE EVENT, THE PARTY AFFECTED SHALL USE REASONABLE EFFORTS TO CURE OR
OVERCOME THE SAME AND RESUME PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


 


10.12                     INTERPRETATION.  THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT: (A) EACH PARTY AND ITS COUNSEL REVIEWED AND NEGOTIATED THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND HAVE CONTRIBUTED TO ITS REVISION; (B) THE
RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT;
AND (C) THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED FAIRLY AS
TO EACH PARTY AND NOT IN A FAVOR OF OR AGAINST EITHER PARTY, REGARDLESS OF WHICH
PARTY WAS GENERALLY RESPONSIBLE FOR THE PREPARATION OF THIS AGREEMENT.  IN
ADDITION, UNLESS A CONTEXT OTHERWISE REQUIRES, WHEREVER USED, THE SINGULAR SHALL
INCLUDE THE PLURAL, THE PLURAL THE SINGULAR, THE USE OF ANY GENDER SHALL BE
APPLICABLE TO ALL GENDERS AND THE WORD “OR” IS USED IN THE INCLUSIVE SENSE.


 


10.13                     INTEGRATION; SEVERABILITY.  THIS AGREEMENT IS THE
ENTIRE AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL
OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH
SUBJECT MATTER, INCLUDING WITHOUT LIMITATION THE CONFIDENTIALITY AGREEMENT BY
AND BETWEEN THE PARTIES, WHICH IS HEREBY TERMINATED AS OF THE EFFECTIVE DATE. 
IF

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

22

--------------------------------------------------------------------------------


 


ANY PROVISION OF THIS AGREEMENT IS OR BECOMES INVALID OR IS RULED INVALID BY ANY
COURT OF COMPETENT JURISDICTION OR IS DEEMED UNENFORCEABLE, IT IS THE INTENTION
OF THE PARTIES THAT THE REMAINDER OF THIS AGREEMENT SHALL NOT BE AFFECTED.


 


10.14                     FURTHER ASSURANCES.  EACH OF ILI AND ORAL DNA AGREES
TO DULY EXECUTE AND DELIVER, OR CAUSE TO BE DULY EXECUTED AND DELIVERED, SUCH
FURTHER INSTRUMENTS AND DO AND CAUSE TO BE DONE SUCH FURTHER ACTS AND THINGS,
INCLUDING, WITHOUT LIMITATION, THE FILING OF SUCH ADDITIONAL ASSIGNMENTS,
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AS THE OTHER PARTY MAY AT ANY TIME AND
FROM TIME TO TIME REASONABLY REQUEST IN CONNECTION WITH THIS AGREEMENT OR TO
CARRY OUT MORE EFFECTIVELY THE PROVISIONS AND PURPOSES OF, OR TO BETTER ASSURE
AND CONFIRM UNTO SUCH OTHER PARTY ITS RIGHTS AND REMEDIES UNDER, THIS AGREEMENT.


 

[Remainder of page intentionally left blank.]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

By:

/s/ Lewis H. Bender

 

 

 

Name:  Lewis H. Bender

 

 

 

Title:  Chief Executive Officer

 

 

 

 

 

ORAL DNA LABS, INC.

 

 

 

By:

/s/ Brian C. Carr

 

 

 

Name:  Brian C. Carr

 

 

 

Title:  President/CEO

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

24

--------------------------------------------------------------------------------


 

Exhibit A

 

Licensed Patent Rights

 

1.                                       Detecting Genetic Predisposition to
Periodontal Disease, US 5,686,246

 

2.                                       Diagnostics and Therapeutics for
Diseases Associated with an IL-1 Inflammatory Haplotype, US 6,268,142 B1

 

3.                                       Diagnostics and Therapeutics for
Diseases Associated with an IL-1 Inflammatory Haplotype, US 6,706,478 B2

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

PST Result Report Template

 

 

(NEXT TWO PAGES)

 

DRAFT

 

NEED TO BE FINALIZED.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

2

--------------------------------------------------------------------------------


 

PST® GENETIC TEST

Company

For Susceptibility to Periodontal Disease

logo

 

·  Ordered By

·  Patient Information

·  Test Results

 

 

 

Dr. John Johnson

JOHN L. SMITH

NEGATIVE

Name of Practice

Gender: Male

The results of the PST Test indicate that your patient is NEGATIVE and does not
have an increased risk for periodontal disease due to the genetic variations
examined in this test. For detailed information about this report, read the
information below.

100 Main Street

Date of Birth: 25-Mar-1956

Anytown, MA 0156

 

 

 

Sample ID: 06-00503

Date Collected: 01-Feb-2008

Sample Type: Buccal Swab

Date Received: 02-Feb-2008

Ordered By: Dr. John Johnson

Date Reported: 23-Feb-2008

 

·  Interpretation

 

This individual is PST-negative and therefore is not at increased risk for
periodontal disease by overproduction of IL-1 in the presence of bacteria. This
individual’s result does not rule out all risk for periodontal disease.

 

The PST composite genotype is based on the combination of the results for the
IL-la and IL-1b genes. Any combination that includes the presence of a “T” in
both IL1a (+4845) and IL1b (+3954) is defined as “PST-positive” and predisposes
an individual to periodontal disease.

 

Most individuals who do not have major risk factors, including individuals who
are PST-negative and who are non-smokers, should respond favorably to regular
dental hygiene and maintenance care.

 

For PST-negative patients with periodontal disease who are smokers, more
stringent supportive care and a smoking cessation program may be necessary to
control disease.

 

The PST test assesses one of multiple risk factors that should be included in an
overall evaluation of periodontal disease. Specific bacteria are associated with
the initiation of the disease, and additional risk factors including genetic
susceptibility, smoking, diabetes, and oral hygiene have an amplifying effect on
disease progression.

 

·   Patient’s Genotype

 

DNA Variation Name:

IL-la (+4845)

 

IL1-b (+3954)

 

Genotype:

G/G

 

C/C

 

 

·   Questions?

 

For an explanation of the test results, please call 800 xxx-xxxx.

 

 

[g254851kk05i001.jpg]

 

Director, DNA Laboratory

 

 

 

[g254851kk05i002.jpg]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

3

--------------------------------------------------------------------------------


 

PST® GENETIC TEST

Company

For Susceptibility to Periodontal Disease

logo

 

·   Ordered By

·   Patient Information

·   Test Results

 

 

 

Dr. John Johnson

JOHN L. SMITH

POSITIVE

Name of Practice

Gender: Male

The results of the PST test indicate that your patient is POSITIVE and has an
increased risk for periodontal disease due to the genetic variations examined in
this test. For detailed information about this report, read the information
below.

100 Main Street

Date of Birth: 25-Mar-1956

Anytown, MA 0156

 

 

 

 

 

Sample ID: 06-00503

Date Collected: 01-Feb-2008

Sample Type: Buccal Swab

Date Received: 02-Feb-2008

Ordered By: Dr. John Johnson

Date Reported: 23-Feb-2008

 

·   Interpretation

 

This individual has the PST-positive genotype and is therefore at a 3-7-fold
increased risk for severe periodontal disease.

 

The PST composite genotype is based on the combination of the results for the
IL-la and IL-1b genes. Any combination that includes the presence of a “T” in
both IL 1a (+4845) and IL 1b (+3954) is defined as “PST-positive” and
predisposes an individual to more severe periodontal disease.

 

Prevalence of the PST-positive genotype ranges from 30-40% in populations of
European descent. This frequency may be lower in other ethnic groups. It is
important to note that whenever the PST-positive genotype is present, it is
associated with an increased susceptibility to periodontal disease and
overproduction of IL-1.

 

The PST test assesses one of several risk factors that should be included in an
overall evaluation of periodontal disease. Specific bacteria are associated with
the initiation of the disease, and additional risk factors including genetic
susceptibility, smoking, diabetes, and oral hygiene have an amplifying effect on
periodontal disease progression.

 

For PST-positive patients, stringent supportive care, aggressive treatment and
maintenance (which may include medication) to control the bacterial challenge
may be appropriate. This may involve more frequent dental recalls. For
PST-positive patients who smoke, a smoking cessation program is recommended. PST
testing should be considered for first degree relatives of individuals known to
be PST-positive.

 

·   Patient’s Genotype

 

DNA Variation Name:

IL-la (+4845)

 

IL1-b (+3954)

 

Genotype:

G/T

 

C/T

 

 

·   Questions?

 

For an explanation of the test results, please call 800 xxx-xxxx.

 

 

[g254851kk05i003.jpg]

 

Director, DNA Laboratory

 

 

[g254851kk05i002.jpg]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

4

--------------------------------------------------------------------------------


 

Exhibit C

 

Existing Licenses

 

Kimball Genetics, Inc.

101 University Boulevard

Suite 350

Denver, CO  80206

 

Hain LifeScience GmBH

Hardwiessenstrasse 1

D-72147 Nehren

GERMANY

 

LabOral International

Peppelkade 56

3992 AK Houten

Nederland

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

5

--------------------------------------------------------------------------------